Exhibit 10.3
EXECUTION COPY
CONFIDENTIAL
     
 
ASSET PURCHASE AGREEMENT
between:
CONEXANT SYSTEMS, Inc.,
a Delaware corporation;
and
NXP B.V.
a Dutch besloten venootshap
 
Dated as of April 29, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page 1.     Sale And Purchase Of Assets;
Related Transactions     2  
 
    1.1     Sale and Purchase of Assets     2  
 
    1.2     Excluded Assets     3  
 
    1.3     Purchase Price     4  
 
    1.4     Adjustments     4  
 
    1.5     Escrow Fund     6  
 
    1.6     Contingent Payments     7  
 
    1.7     Assumption of Liabilities     8  
 
    1.8     Excluded Liabilities     9  
 
    1.9     Sales and Transfer Taxes; VAT; Transferred Subsidiary Tax Matters  
  9  
 
    1.10     Allocation of Purchase Price     11  
 
    1.11     Ancillary Agreements     12  
 
    1.12     Closing     12  
 
    1.13     Deliveries by the Purchaser     12  
 
    1.14     Deliveries by the Seller     13  
 
    1.15     Nonassignability of Assets     14  
 
    1.16     Affiliate Acquisitions     15   2.     Representations And
Warranties Of the Seller     15  
 
    2.1     Due Organization and Qualification     15  
 
    2.2     Title to Assets     16  
 
    2.3     Financial Information     16  
 
    2.4     Intellectual Property     16  
 
    2.5     Transferred Contracts     20  
 
    2.6     Transferred Subsidiary     20  
 
    2.7     Compliance with Legal Requirements     21  
 
    2.8     Employee Matters     21  
 
    2.9     Employee Benefits; ERISA     21  
 
    2.10     Legal Proceedings     22  
 
    2.11     Authority     23  
 
    2.12     Binding Nature of Agreements     23  
 
    2.13     Non-Contravention; Consents     23  
 
    2.14     Taxes     23  
 
    2.15     Territorial Restrictions     24  
 
    2.16     Absence of Changes     24  
 
    2.17     Assets     24  
 
    2.18     Customers and Suppliers     24  
 
    2.19     Seller Products and Inventory     25  
 
    2.20     Export Controls, Trade Sanctions and Certain Payments     25  
 
    2.21     Continued Employment     26  
 
    2.22     Disclosure     26  
 
    2.23     Financial Advisor     26  

-i-



--------------------------------------------------------------------------------



 



                                      Page 3.     Representations And Warranties
Of the Purchaser     26  
 
    3.1     Due Organization     26  
 
    3.2     Authority     26  
 
    3.3     Binding Nature of Agreements     27  
 
    3.4     Non-Contravention; Consents     27  
 
    3.5     Cash Consideration     27  
 
    3.6     Financial Advisor     27   4.     Pre-Closing Covenants     27  
 
    4.1     Access     27  
 
    4.2     Conduct of Business     28  
 
    4.3     Filings     29  
 
    4.4     Consents; Releases     31  
 
    4.5     Open Incoming POs and Open Outgoing POs Schedule     31  
 
    4.6     No Shop     31  
 
    4.7     Confidentiality     32  
 
    4.8     Assets in India and China     33  
 
    4.9     Non-Transferred Inbound IP Licenses     33  
 
    4.10     Conditions     33   5.     Conditions Precedent To The Purchaser’s
Obligation To Close     33  
 
    5.1     Accuracy of Representations     33  
 
    5.2     Performance of Obligations     34  
 
    5.3     Antitrust     34  
 
    5.4     Instruments of Transfer     34  
 
    5.5     Ancillary Agreements     34  
 
    5.6     No Restraints     34  
 
    5.7     No Proceedings     34  
 
    5.8     Seller Required Approvals     35  
 
    5.9     Seller Closing Certificate     35  
 
    5.10     FIRPTA Certificate     35  
 
    5.11     Transferred Employees     35  
 
    5.12     Employee Agreements     35  
 
    5.13     Intracompany Accounts     35  
 
    5.14     Supply Agreement     35  
 
    5.15     Allocation     35   6.     Conditions Precedent To The Seller’s
Obligation To Close     35  
 
    6.1     Accuracy of Representations     35  
 
    6.2     Performance of Obligations     36  
 
    6.3     Antitrust     36  
 
    6.4     Delivery of Consideration     36  
 
    6.5     Instruments of Transfer     36  
 
    6.6     Ancillary Agreements     36  
 
    6.7     No Restraints     36  
 
    6.8     Purchaser Closing Certificate     36  
 
    6.9     Allocation     36  

-ii-



--------------------------------------------------------------------------------



 



                                      Page 7.     Termination     36  
 
    7.1     Right to Terminate Agreement     36  
 
    7.2     Termination Procedures     37  
 
    7.3     Effect of Termination     38   8.     Indemnification     38  
 
    8.1     Survival of Representations     38  
 
    8.2     Indemnification by the Seller     38  
 
    8.3     Indemnification by the Purchaser     41  
 
    8.4     Third Party Claim Indemnification Procedures     42  
 
    8.5     Claims Procedure     43  
 
    8.6     Adjustments to Losses     44  
 
    8.7     Payments     44  
 
    8.8     Characterization of Indemnification Payments     45  
 
    8.9     Effect of Waiver of Condition     45   9.     Employee Matters    
45  
 
    9.1     Employment Matters     45  
 
    9.2     Special Jurisdiction Employees     46  
 
    9.3     Waiver of Waiting Period     47  
 
    9.4     Certain Foreign National Employees     47  
 
    9.5     W-2/Payroll Matters     48  
 
    9.6     Accrued Amounts     48  
 
    9.7     COBRA     49  
 
    9.8     WARN     49  
 
    9.9     No Third Party Rights     49  
 
    9.10     Employee Communications     49  
 
    9.11     401(k) Plan     49   10.     Miscellaneous     49  
 
    10.1     No Implied Representations     49  
 
    10.2     Further Actions     49  
 
    10.3     Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial By Jury     50  
 
    10.4     Notices     51  
 
    10.5     Public Announcements     52  
 
    10.6     Fees and Expenses     52  
 
    10.7     Books and Records     52  
 
    10.8     Nonsolicitation and Non-Competition     53  
 
    10.9     Assignment     54  
 
    10.10     Parties in Interest     54  
 
    10.11     Severability     54  
 
    10.12     Entire Agreement     54  
 
    10.13     Waiver     54  
 
    10.14     Amendments     55  
 
    10.15     Bulk Sales     55  
 
    10.16     Counterparts     55  
 
    10.17     Interpretation of Agreement     55  
 
    10.18     Certain Definitions     55  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

     
Exhibit A
  Form of IP License Agreement
Exhibit B
  Form of Assignment and Assumption Agreement
Exhibit C
  Form of Intellectual Property Assignment Agreement
Exhibit D
  Form of Escrow Agreement
Exhibit E
  Supply Agreement Pricing and Warranty Terms
Exhibit F
  Transition Services Agreement Terms and Conditions
 
   
Schedule A
  Products for BMP Sales
Schedule B
  Key Employees

-iv-



--------------------------------------------------------------------------------



 



     This Asset Purchase Agreement is being entered into as of April 29, 2008,
by and between: Conexant Systems, Inc., a Delaware corporation (the “Seller”);
and NXP B.V., a Dutch besloten venootshap (the “Purchaser”). The Seller and the
Purchaser are referred to collectively in this Agreement as the “Parties.”
Certain other capitalized terms used in this Agreement are defined in
Section 10.18.
Recitals
     WHEREAS, the Seller is engaged in the business of (i) the design,
development, marketing and distribution of STB products for worldwide satellite,
terrestrial, Internet Protocol and cable entertainment broadcasting networks,
and (ii) the design and development of home networking subsystems to distribute
video throughout a home via coaxial cable (i.e., “MoCA”) (as conducted by Seller
over the period commencing on January 1, 2007 through the Closing Date, the
“Business”);
     WHEREAS, the Seller desires to sell to the Purchaser and the Purchaser
desires to purchase and assume from the Seller certain of the assets and
liabilities of the Business, as more particularly set forth herein;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Seller and the Purchaser will enter into that certain IP License Agreement
in the form of Exhibit A to become effective as of the Closing Date (the “IP
License Agreement”);
     WHEREAS, on the Closing Date, the Seller and the Purchaser will enter into
(or, as applicable, will cause one or more of their respective Affiliates to
enter into) one or more Assignment and Assumption Agreements in the form of
Exhibit B (the “Assignment and Assumption Agreements”), one or more Intellectual
Property Assignment Agreements in the form of Exhibit C (the “Intellectual
Property Assignment Agreements”), the Transition Services Agreement and the
Supply Agreement;
     WHEREAS, on the Closing Date, the Seller and the Purchaser will enter into
an Escrow Agreement (as defined below), substantially in the form attached
hereto as Exhibit D, pursuant to which a portion of the Purchase Price will be
deposited into and held in escrow to offset in part potential indemnification
claims of the Purchaser under this Agreement;
     WHEREAS, as a condition and an inducement to the Purchaser to enter into
this Agreement, each of those employees of the Seller listed in Schedule B has
entered into an employment agreement with the Purchaser or one of its
Affiliates, to be dated the date hereof but effective on the Closing Date and
substantially in the form previously made available to the Seller (collectively,
the “Employee Agreements”), that are conditioned on the Closing and will become
effective on the Closing Date; and
     WHEREAS, certain of the purchase and sale transactions provided for in this
Agreement shall be effected through one or more Local Purchase Agreements (as
defined below) which will be subject to the terms, provisions and conditions of
this Agreement.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and undertakings contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
1. SALE AND PURCHASE OF ASSETS; RELATED TRANSACTIONS.
     1.1 Sale and Purchase of Assets. On the terms and subject to the conditions
and other provisions set forth in this Agreement, at the Closing, the Seller
will and will cause each of its Affiliates to, sell, convey, transfer, assign
and deliver to the Purchaser, and the Purchaser will purchase from the Seller or
such Affiliates, all of the rights, title and interests of the Seller and each
of its Affiliates into and under the following, free and clear of all
Encumbrances, other than Permitted Encumbrances (which, subject to Section 1.2,
are referred to in this Agreement as the “Transferred Assets”):
          (a) the Patents and patent applications identified on Schedule 1.1(a),
as well as any foreign or multinational counterparts (including Patents,
statutory invention registrations, patent registrations industrial designs and
industrial models) thereof, whether or not identified on Schedule 1.1(a),
including all rights therein provided by multinational treaties or conventions
and all improvements to the inventions disclosed in each of the foregoing
(collectively, the “Transferred Patents”); and the invention disclosures
identified on Schedule 1.1(a) including all rights therein as well as all
improvements to the inventions disclosed therein made by the Purchaser;
          (b) the Intellectual Property Rights (other than Patent rights) in and
to or associated with the items identified on Schedule 1.1(b) (the “Transferred
Non-Patent IP”);
          (c) the Inventory (the “Transferred Inventory”);
          (d) (i) the contracts identified on Schedule 1.1(d), (ii) any source
code evaluation license regarding the Transferred Assets that is in
substantially the Seller’s standard form previously provided by the Seller to
the Purchaser, (iii) all other contracts in existence as of the date hereof that
are exclusively related to the Business and that individually and in the
aggregate are not material to the Business, and (iv) any other contract
primarily related to the Business, entered into by the Seller or any of its
Affiliates after the date of this Agreement but prior to the Closing in
compliance with this Agreement, (the “Unlisted Contracts” and, together with the
contracts described in this Section 1.1(d), the “Transferred Contracts”);
          (e) the prototypes, systems, equipment, furniture, fixtures, computer
equipment, masks and other fixed assets that are identified on Schedule 1.1(e)
(the “Transferred Fixed Assets”);
          (f) all of the shares of capital stock (the “Transferred Shares”) of
Conexant Systems Israel (1996) Ltd. (the “Transferred Subsidiary”);

2



--------------------------------------------------------------------------------



 



          (g) all causes of action, lawsuits, judgments, claims and demands of
any nature available from time to time to or being pursued by the Seller or any
of its Affiliates in each case to the extent related to the Business, the
Transferred Assets, the Assumed Liabilities or the ownership, operation, use,
function or value of any Transferred Asset, whether known or unknown, suspected
or unsuspected and whether arising by way of counterclaim or otherwise including
the right of the Seller or any of its Affiliates to pursue claims and enforce
the obligations of any party to any proprietary/confidential information
agreements and non-competition agreements to which any current or former
employee, consultant, contractor and actual or potential business partner,
counterparty or investor of or in the Seller or any of its Affiliates is a
party, in each case to the extent related to the Business or any of the
Transferred Assets, except in each case to the extent (i) included in the
Excluded Assets or (ii) related to Intellectual Property Rights that are not
Transferred Assets;
          (h) all credits, prepaid expenses, deferred charges, advance payments,
security deposits, prepaid items and duties to the extent exclusively related to
any Transferred Asset;
          (i) all Books and Records; and
          (j) all guaranties, warranties, indemnities and similar rights in
favor of the Seller or any of its Affiliates to the extent primarily related to
any Transferred Asset.
     1.2 Excluded Assets. The Seller will not be required to sell, convey,
assign or transfer to the Purchaser, and the Transferred Assets will not be
deemed to include any assets other than the Transferred Assets; notwithstanding
anything to the contrary contained in Section 1.1 and, the Seller will not be
required to sell or transfer to the Purchaser, and the Transferred Assets will
not be deemed to include, any of the following or any right or interest in, to
or under any of the following (collectively, the “Excluded Assets”):
          (a) any cash, cash equivalents or Accounts Receivable;
          (b) any asset identified on Schedule 1.2(b);
          (c) all rights and interests in connection with, and assets of, any
“employee benefit plan” within the meaning of Section 3(3) of ERISA and any
other employee benefit plan, program, arrangement or agreement established,
maintained, sponsored or contributed to by the Seller or any ERISA Affiliate,
including, without limitation, the Seller Plans;
          (d) all Intracompany Receivables; and
          (e) all personnel records of employees that are not Transferred
Employees and personnel records of any Transferred Employees whose consent to
such transfer is required under Legal Requirement to the extent such Transferred
Employee has not consented to such transfer.

3



--------------------------------------------------------------------------------



 



     1.3 Purchase Price.
          (a) Subject to the terms and conditions of this Agreement, in
consideration for the sale of the Transferred Assets to the Purchaser, at the
Closing, in addition to the Assumed Liabilities, the Purchaser will pay to the
Seller, by wire transfer of immediately available funds, the sum of $82,500,000
as adjusted by the Transferred Subsidiary Purchase Price Adjustment determined
pursuant to Section 1.4(b) and less any amounts being paid pursuant to the Local
Purchase Agreements (collectively, the “Cash Closing Payment”).
          (b) Subject to the terms and conditions of this Agreement, on the
earlier of (i) September 30, 2008 and (ii) the date on which the Purchaser
receives proceeds of more than $100,000,000 from an Asset Disposition, in
consideration for the sale of the Transferred Assets to the Purchaser, the
Purchaser will (A) pay to the Seller by wire transfer of immediately available
funds, the sum of $16,500,000 (the “Cash Deferred Payment”) and (B) pay to US
Bank National Association, as escrow agent (the “Escrow Agent”), by wire
transfer of immediately available funds, the sum of $11,000,000 (the “Escrow
Amount” and collectively with the Cash Closing Payment and the Cash Deferred
Payment, the “Purchase Price”).
          (c) The Seller shall also be entitled to payment of the Contingent
Payments, if any, in the amount, and subject to the terms and conditions, set
forth in Section 1.6.
          (d) To the extent that the Allocation (as defined in Section 1.10)
allocates a portion of the Purchase Price to Transferred Assets located in China
or India, the Purchaser (or an Affiliate of the Purchaser) shall pay in U.S.
dollars (unless otherwise required under local Legal Requirements) that portion
of the Cash Closing Payment to the Affiliate of the Seller that is party to the
Local Purchase Agreement related to such country. Payment made under this
Section 1.3(d) shall reduce the payment required to be made by the Purchaser
under Section 1.3(a) or 1.3(b)(ii)(A) above (which will, in the case of any
payment made other than in U.S. dollars, will be converted into U.S. dollars at
the applicable Noon Buying Rate).
     1.4 Adjustments.
          (a) Inventory Adjustment.
               (i) Within 45 days following the Closing Date, the Purchaser
shall deliver to the Seller a statement (the “Purchaser’s Calculation”) setting
forth the Transferred Inventory, net of reserves (“Net Inventory”) as of the
Closing Date (the “Closing Inventory Value”) determined in conformity with GAAP.
               (ii) If the Seller disagrees with the Purchaser’s Calculation,
the Seller may, within 15 days after delivery of the Purchaser’s Calculation,
deliver a notice (the “Seller’s Objection”) to the Purchaser disagreeing with
the Purchaser’s Calculation

4



--------------------------------------------------------------------------------



 



and specifying, in reasonable detail (i) the Seller’s calculation of the Closing
Inventory Value and (ii) the Purchaser’s grounds for such disagreement.
               (iii) If a Seller’s Objection is duly delivered pursuant to
Section 1.4(a)(ii), the Purchaser and the Seller shall, during the 15 days
following such delivery, use their reasonable efforts to reach agreement on the
Closing Inventory Value. If they are unable to reach such agreement during such
period, the parties shall promptly engage the CPA Firm to review promptly the
Net Inventory for the purpose of calculating the Closing Inventory Value. In
making such calculation, the CPA Firm shall determine the Closing Inventory
Value. The CPA Firm shall deliver to the Purchaser and the Seller, as promptly
as practicable, a report setting forth such calculation of the Closing Inventory
Valuation. Such report shall be final and binding upon the Purchaser and the
Seller (absent manifest error). The cost of the CPA Firm shall be borne equally
by the Purchaser and the Seller.
               (iv) The Purchaser and the Seller each agree to reasonably
cooperate and assist in the determination of the Closing Inventory Value under
this Section 1.4(a), including by making available to the other party and its
representatives, to the extent reasonably requested, reasonable access to books,
records, work papers, personnel and representatives in connection with such
other party’s preparation and review of the closing statement.
               (v) If the Final Inventory Value (as defined below) is less than
the Base Inventory Value, the Seller shall pay to the Purchaser, as an
adjustment to the Purchase Price, the amount by which the Final Inventory Value
is less than the Base Inventory Value. If the Final Inventory Value is greater
than the Base Inventory Value, the Purchaser shall pay to the Seller, as an
adjustment to the Purchase Price, the amount by which the Final Inventory Value
is greater than the Base Inventory Value; provided that any such payment by the
Purchaser to the Seller shall not exceed $3,900,000. “Final Inventory Value”
means the Closing Inventory Value (i) as shown in the Purchaser’s Calculation if
no Seller’s Objection is duly delivered to the Purchaser in compliance with
Section 1.4(a)(ii); or (ii) if such a notice of disagreement is delivered,
(A) as agreed by the Purchaser and the Seller pursuant to Section 1.4(a)(iii) or
(B) in the absence of such agreement, as shown in the CPA Firm’s calculation
delivered pursuant to Section 1.4(a)(iii).
               (vi) Any payment pursuant to this Section 1.4 shall be made at a
mutually convenient time and place within 10 days after the determination of
Final Inventory Value by the delivery by the Seller or the Purchaser, as the
case may be, by wire transfer of immediately available funds to such account or
accounts as may be designated by the Seller or the Purchaser, as the case may
be.

5



--------------------------------------------------------------------------------



 



          (b) The Purchase Price shall be adjusted (the “Transferred Subsidiary
Purchase Price Adjustment”) to reflect the Transferred Subsidiary Closing Assets
and the Transferred Subsidiary Closing Liabilities as follows: (i) to the extent
that the Transferred Subsidiary Closing Assets exceeds the Transferred
Subsidiary Closing Liabilities, the Purchase Price shall be increased by the
amount by which the Transferred Subsidiary Closing Assets exceeds the
Transferred Subsidiary Closing Liabilities and (ii) to the extent that the
Transferred Subsidiary Closing Liabilities exceeds the Transferred Subsidiary
Closing Assets, the Purchase Price shall be reduced by the amount by which the
Transferred Subsidiary Closing Liabilities exceeds the Transferred Subsidiary
Closing Assets. Initial Payment of the Transferred Subsidiary Purchase Price
Adjustment shall be made at Closing based upon the estimated Transferred
Subsidiary Closing Balance Sheet prepared in good faith by the Seller and
delivered to the Purchaser pursuant to Section 1.14(i) (provided that the Seller
shall deliver a draft of such estimated Transferred Subsidiary Closing Balance
Sheet at least four (4) Business Days but not more than seven (7) Business Days
prior to the Closing Date). Final settlement of the Transferred Subsidiary
Purchase Price Adjustment shall be made on the basis of a Transferred Subsidiary
Closing Balance Sheet delivered by the Transferred Subsidiary to the Parties not
more than 20 Business Days following the Closing. If either Party disagrees with
the Transferred Subsidiary Closing Balance Sheet, such Party may deliver a
notice disagreeing therewith. In such case, the dispute resolution provisions
under Section 1.4(a)(ii)-(a)(iii) will be applied to resolve such disagreement.
     1.5 Escrow Fund. On or prior to the Closing, the Seller and the Purchaser
shall enter into an escrow agreement, in substantially the form attached hereto
as Exhibit D (the “Escrow Agreement”), with the Escrow Agent. Pursuant to the
terms of the Escrow Agreement, the Purchaser will create the escrow fund (the
“Escrow Fund”) on the date specified in Section 1.3(b) above (the “Escrow
Creation Date”) by depositing the Escrow Amount with the Escrow Agent on the
Escrow Creation Date. The Escrow Agent shall hold the Escrow Fund in an escrow
account and invest the Escrow Fund in a money market fund mutually agreed upon
by the Seller and the Purchaser (“Investment Fund”). In addition, the Escrow
Agent will not transfer any interest in such Escrow Fund except pursuant to the
terms of the Escrow Agreement. Subject to the terms of the Escrow Agreement, the
Escrow Amount still held in escrow (including accrued interest to the extent
provided in the Escrow Agreement) and not subject to pending, unresolved claims
thereunder shall be released from the Escrow Fund to the Purchaser ten
(10) Business Days following the end of the General Survival Period. Any
distributions from the Escrow Fund shall be governed pursuant to and in
accordance with the terms and conditions of the Escrow Agreement. The parties
agree that, consistent with Proposed Treasury Regulation Section 1.468B-8, for
Tax reporting purposes, the Seller shall be deemed the owner of the Escrow
Amount and all interest or other income earned from the investment of the Escrow
Amount or any portion thereof in any Tax year shall be reported as allocated to
the Seller until the distribution of the Escrow Amount (or portions thereof) is
determined and thereafter to the Seller and the Purchaser in accordance with
their respective interests in the Escrow Amount consistent with Proposed
Treasury Regulation Section 1.468B-8.

6



--------------------------------------------------------------------------------



 



     1.6 Contingent Payments.
          (a) Subject to the terms and conditions of this Section 1.6, (i) if
BMP Sales during the period of six calendar quarters commencing on July 1, 2008
and ending on December 31, 2009 (such period, the “Contingent Payment Period”)
exceed $330,000,000, the Purchaser shall pay to the Seller an amount (such
amount, the “Initial Contingent Payment”), if any, equal to the product of
(x) 0.1 times (y) the amount by which BMP Sales during the Contingent Payment
Period exceeds $330,000,000, up to a maximum Initial Contingent Payment of
$5,000,000; and (ii) if BMP Sales during the Contingent Payment Period exceed
$380,000,000, the Purchaser shall pay to the Seller, in addition to the Initial
Contingent Payment, an additional amount equal to the product of (x) 0.4 times
(y) the amount by which BMP Sales during the Contingent Payment Period exceeds
$380,000,000, up to a maximum payment of $30,000,000 (the sum of the amount in
this clause “(ii)” and the Initial Contingent Payment, the “Contingent
Payment”).
          (b) The Seller acknowledges, understands and agrees that, after the
Closing, the Purchaser shall exercise operational control of the Business and
the Transferred Assets without interference by the Seller. The Seller
understands that, except as expressly provided herein, the future design,
creation, manufacturing, marketing, sales and distribution of the Business and
its products and projects shall be exercised by the Purchaser in accordance with
its own business judgment and in its sole and absolute discretion. The Seller
further acknowledges, understands and agrees that: (i) the Purchaser will have
complete control and sole and absolute discretion with respect to decisions
concerning the Business after the Closing, (ii) such control and discretion by
the Purchaser could have a material adverse effect upon any Contingent Payment
that may otherwise be payable under Section 1.6(a), (iii) such control and
discretion by the Purchaser could result in the Seller receiving no Contingent
Payment whatsoever under Section 1.6(a) and (iv) the Purchaser has no duty to
the Seller to commercially exploit the products or projects of the Business or
to exert any level of effort in marketing the products or projects of the
Business. In addition, the Seller acknowledges, understands and agrees that
whether or not the Purchaser makes any BMP Sales after the Closing, the
Purchaser shall not be prohibited pursuant to this Section 1.6 from researching,
developing, manufacturing, marketing or selling other products that may compete
with the Business or reduce the BMP Sales. The Seller also acknowledges,
understands and agrees that personnel of the Purchaser shall take actions in
connection with the commercial exploitation of the Business and its products and
projects that such personnel believe to be in the best interests of the
Purchaser, and that they are not required to take into account, nor will they
take into account, the interests of the Seller in determining whether to take
any such actions. Accordingly, with respect to this Section 1.6, except as
hereinafter expressly provided, the Seller agrees not to challenge, in any
subsequent claim or action, any decision regarding such commercial exploitation
of the Business and its products and projects made by any director, officer,
employee or agent of the Purchaser, unless such action (x) constitutes a breach
by the Purchaser of any of its express obligations under this Agreement or
(y) was taken in bad faith for the principal purpose of avoiding payment of the
Contingent Payment or frustrating the provisions of this Section 1.6.

7



--------------------------------------------------------------------------------



 



          (c) In the event that prior to the end of the Contingent Payment
Period a Person (other than a Permitted Holder) (an “NXP Acquiring Person”)
acquires (i) a majority of the outstanding capital stock of or other equity
interests in the Purchaser, (ii) all or substantially all of the assets of the
Purchaser or (iii) a portion of the assets of one or more business units or
other operating units of the Purchaser of which the Business or all or
substantially all of the Transferred Assets is a part, then within 30 days of
the occurrence of any such event, such NXP Acquiring Person shall elect, to
either (x) pay to the Seller the amount of any Contingent Payment that remains
capable of being earned by the Seller as of and after such date, or (y) assume
all of the Purchaser’s remaining obligations under the terms of Section 1.6(a).
For the avoidance of doubt, the Seller shall not be entitled to receive nor
shall such NXP Acquiring Person be required to assume any obligations to pay any
portion of the Contingent Payment pursuant to Section 1.6(a) to the extent the
Contingent Payment Period has ended prior to the date of the event described
under (i), (ii) or (iii) above and the applicable conditions to the payment of
the Contingent Payment had not been satisfied.
     1.7 Assumption of Liabilities.
          (a) On the terms and subject to the conditions set forth herein, at
the Closing, the Purchaser shall assume the following obligations and
liabilities of the Seller (the “Assumed Liabilities”): (i) all Liabilities
arising on or after the Closing under the Transferred Contracts (but excluding
any Liability for any breach arising in whole or in part on or prior to the
Closing Date); (ii) all Liabilities with respect to Taxes arising out of or
related to the operation of the Business or the Transferred Assets after the
Closing Date; (iii) all Liabilities with respect to Open Incoming POs entered
into (A) on or before the date hereof or (B) otherwise in compliance with this
Agreement (but not including any Liability for any breach arising in whole or in
part on or prior to the Closing Date); (iv) all Liabilities with respect to Open
Outgoing POs entered into (A) on or before the date hereof or (B) otherwise in
compliance with this Agreement (but not including any Liability for any breach
arising in whole or in part on or prior to the Closing Date); (v) all
Liabilities for product warranty claims and product liability claims with
respect to Seller Products manufactured and sold after the Closing Date; and
(vi) all Liabilities to the extent arising out of, relating to or in connection
with the ownership or operation of the Business or the Transferred Assets after
the Closing Date. For the avoidance of doubt, Assumed Liabilities shall not
include (x) any Liabilities, including Liabilities for refunds, rebates, rights
of return or similar obligations, with respect to any Seller Products sold prior
to the Closing Date; (y) any Liabilities of Seller as an employer related to the
employee rights, compensation and benefits arising up to and including the
Closing Date; and (z) any Liabilities for Intellectual Property infringements or
unpaid royalty payments with respect to activities conducted by Seller prior to
the Closing Date, including any Seller Products sold prior to the Closing Date.
          (b) At the Closing, the Purchaser shall deliver to the Seller the
Assignment and Assumption Agreements. For the avoidance of doubt it is hereby
clarified that the Purchaser’s assumption of liabilities under this Section 1.7
shall be

8



--------------------------------------------------------------------------------



 



considered part of the consideration paid for the Transferred Assets. Taxes
shall only be an Assumed Liability to the extent provided for in this
Section 1.7.
     1.8 Excluded Liabilities. The Seller and its Affiliates shall retain and be
responsible for all Excluded Liabilities.
     1.9 Sales and Transfer Taxes; VAT; Transferred Subsidiary Tax Matters.
          (a) Any sales taxes, use taxes, transfer taxes, documentary charges,
recording fees, Import Duties up to an aggregate maximum local currency
equivalent of $1,500,000 (the “Import Duty Cap”), filing fees or similar taxes,
charges, fees or expenses (other than Taxes attributable to Seller’s gain or
income from the sale of the Transferred Assets or Seller’s ownership, use and
operation of the Business or any Transferred Assets or expenses associated with
a failure by the Seller to appropriately remit Taxes or timely file the
appropriate Tax Returns) that may become payable in connection with the sale of
the Transferred Assets to the Purchaser and the assumption by the Purchaser of
the Assumed Liabilities or any of the other transactions contemplated by the
Transactional Agreements shall be split evenly such that one-half of such
amounts shall be borne and paid by the Seller and one-half shall be borne and
paid by the Purchaser; provided that the Purchaser shall bear any incremental
such Taxes incurred as a result of the Purchaser’s allocation of a portion of
the Purchase Price to the customer base of the Business. Any Import Duties that
are in excess of the Import Duty Cap shall be borne and paid by the Seller.
          (b) The Purchase Price under this Agreement in respect of the sale of
the Transferred Assets and the assumption of the Assumed Liabilities is
exclusive of any VAT in respect of which the provisions of this Section 1.9(b)
shall apply. To the extent that any relevant jurisdiction provides for relief or
exemption from VAT on the transfer of a business or a company or treats such a
transaction as being non-taxable for VAT purposes, including as a result of it
being a transfer of a going concern, the Seller and the Purchaser shall each use
all reasonable efforts to secure such treatment as regards the sale of the
Transferred Assets and the assumption of the Assumed Liabilities (insofar as the
Business is carried on in the relevant jurisdiction) under this Agreement. Such
efforts shall, for the avoidance of doubt, include the making of an election or
application in respect of VAT in any such jurisdiction or entering into a
written agreement. The Purchaser agrees that it will use the Transferred Assets
acquired in carrying on the same kind of business, whether or not as part of its
existing business, as the Seller, unless otherwise explicitly stated in this
Agreement.
          The Seller shall have the right to obtain a ruling in the relevant
jurisdiction as to whether the sale of the Transferred Assets and the assumption
of the Assumed Liabilities is eligible for a relief or exemption or are
otherwise non-taxable for the purposes of the Legal Requirement governing VAT in
that jurisdiction and to charge (or not to charge) VAT to the Purchaser(s) in
accordance with that ruling. The Seller shall not be obliged to challenge that
ruling. If the Purchaser wishes to challenge any ruling, it may do so.

9



--------------------------------------------------------------------------------



 



          If, notwithstanding the foregoing, any Governmental Entity with
responsibility for Taxes determines that any sale carried out pursuant to this
Agreement will be treated as a supply of goods or a supply of services for VAT
purposes, or does not qualify for relief or exemption from VAT or is otherwise
chargeable to VAT, the Seller shall hold harmless and indemnify the Purchaser
and each of its Affiliates, and their respective directors, officers,
shareholders, partners, members, attorneys, accountants, agents, representatives
and employees (other than the Transferred Employees) and their heirs, successors
and permitted assigns, each in their capacity as such against any and all costs,
charges, VAT and penalties arising except to the extent that the Purchaser is
(acting reasonably) able to recover such amounts from the applicable authorities
and (i) where the Purchaser has overpaid any amount, the Seller will repay this
amount to the Purchaser plus interest and any related costs and shall also
provide the Purchaser with a correcting invoice or credit note for an amount
equal to the overpayment made by the Purchaser, and (ii) where the Purchaser has
paid less than the correct amount, the Purchaser shall pay the outstanding
amount to the Seller upon the receipt of a valid VAT invoice.
          If VAT is chargeable, the Seller shall provide the Purchaser with a
valid VAT invoice that meets all requirements imposed by the relevant
Governmental Entity with responsibility for Taxes and which specifically states
the VAT (or equivalent, if any) and meets further conditions necessary to allow
the Purchaser to obtain relief from such VAT to the extent such relief is
available. Provided the Purchaser is in receipt of a valid VAT invoice, the
Purchaser will, subject to the provision of the preceding paragraph, pay to the
Seller such VAT in addition to any amounts expressed in this Agreement.
          The Purchaser reserves the right to withhold payment of any VAT (or
equivalent, if any) to the Seller until the Seller has provided the Purchaser
with a valid VAT invoice and such other further information as the Purchaser may
reasonably request.
          The VAT amounts shall be paid in the currency in which the VAT in
question must be accounted for in the relevant jurisdiction.
          (c) Following the Closing, the Purchaser shall have responsibility for
preparing and filing the Tax Returns of the Transferred Subsidiary that include
any period after the Closing Date. The Tax Returns of the Transferred Subsidiary
which include any period prior to the Closing Date shall be prepared in a manner
substantially consistent with Seller’s prior practices except to the extent that
such practices are, in the Purchaser’s reasonable judgment, inconsistent with
applicable Legal Requirements or otherwise likely to subject the Purchaser to a
penalty imposed by an applicable Tax authority. The Seller shall promptly
provide the Purchaser with all information that the Purchaser may from time to
time reasonably request to permit the Purchaser to prepare and file (or cause to
be prepared and filed) any Tax Returns of the Transferred Subsidiary that the
Purchaser, under this Section 1.9(c), has responsibility for preparing and
filing. The Purchaser shall give the Seller notice of any audit adjustments that
are proposed that could impact any periods prior to the Closing. The Purchaser
shall at its own expense have the option to elect to assume the defense of such
adjustments.

10



--------------------------------------------------------------------------------



 



          In the case of Taxes (other than income Taxes ) payable by the
Transferred Subsidiary and attributable to taxable periods beginning on or
before, and ending after, the Closing Date (“Straddle Periods”), if any, the
amount of such Taxes for the pre closing period to be borne and paid by the
Seller, on the one hand, and the amount of Taxes for the post-closing period to
be borne and paid by the Purchaser, on the other hand, shall be determined such
that (i) the Seller bears and pays an amount of such Taxes equal to the total
amount of such Taxes multiplied by a fraction the numerator of which is the
number of days in such Straddle Period up to and including the Closing Date and
the denominator of which is the total number of days in such Straddle Period and
(ii) the Purchaser bears and pays an amount of such Taxes equal to the total
amount of such Taxes multiplied by a fraction the numerator of which is the
total number of days in such Straddle Period following the Closing Date and the
denominator of which is the total number of days in such Straddle Period.
          (d) At Closing, the Purchaser shall withhold Tax at source, at the
prevailing rates under Israeli Tax Legal Requirements, with respect to the
portion of the Purchase Price allocated to the Transferred Shares pursuant to
Section 1.10 (or otherwise determined by the Israeli Tax authorities), unless
the Seller shall deliver on or before the Closing Date to the Purchaser an
exemption certificate from the Israeli Tax authorities in connection with the
sale and transfer of the Transferred Shares.
     1.10 Allocation of Purchase Price. The Seller and the Purchaser recognize
their mutual obligations pursuant to Section 1060 of the Code (and any
comparable provisions of any other Tax law) to allocate the Purchase Price and
all other items properly included in “consideration”, if any, consistent with
the principles set forth therein, and to timely file IRS Form 8594 (or
comparable form) and subsequent Forms 8594 (or comparable forms), if any are
required, with each of their respective Tax Returns (the “Asset Allocation
Statements”). Accordingly, the Seller and the Purchaser agree to cooperate in
the preparation of any Asset Allocation Statements. Within 5 Business Days after
the date of this Agreement, the Purchaser shall deliver to the Seller a
statement of allocation of the Purchase Price and all other items properly
included in “consideration”, if any, among the Transferred Assets, which shall
be prepared in a manner consistent with the principles set forth in Section 1060
of the Code and which shall specify in reasonable detail the amount (supported
by an appraisal to be obtained by the Purchaser) to be allocated to inventory,
customer base, work force, intellectual property and other intangible assets
(i.e. goodwill) located both inside and outside the United States (the
“Allocation”). The Purchaser and the Seller will endeavor in good faith to
resolve any differences with respect to the Allocation within 10 days following
the Seller’s receipt of the Allocation from the Purchaser. If the Seller
withholds its consent to the Allocation after such 10-day period, then any
remaining disputed matters will be finally and conclusively determined by an
independent accounting firm of recognized national standing (the “Allocation
Arbiter”) jointly selected by the Purchaser and the Seller. Promptly, but not
later than 20 days after its acceptance of appointment hereunder; the Allocation
Arbiter will determine (based solely on presentations by the Seller and the
Purchaser and not by independent review) only those matters in dispute and will
render a written report as to the disputed matters and the resulting allocation
of

11



--------------------------------------------------------------------------------



 



Purchase Price (together with any assumed liabilities), which report shall be
conclusive and binding upon the parties. Each of the Seller and the Purchaser
shall (i) be bound by the Allocation for purposes of determining any Taxes,
(ii) prepare and file, and cause its Affiliates to prepare and file, its Tax
Returns on a basis consistent with the Allocation, and (iii) take not position,
and cause its Affiliates to take no position, inconsistent with the Allocation
on any applicable Tax Return or in any proceeding before any taxing authority or
otherwise. In the event that the Allocation is disputed by any taxing authority,
the Party receiving notice of the dispute shall promptly notify the other Party
hereto concerning resolution of the dispute. Seller and Purchaser acknowledge
that the Allocation was made in accordance with the provisions of Section 1060
of the Code and Treasury Regulation thereunder.
     1.11 Ancillary Agreements. At the Closing, the Seller and the Purchaser, or
their respective Affiliates, as applicable, will enter into the following
additional agreements to the extent not entered into previously (the “Ancillary
Agreements”):
          (a) the IP License Agreement;
          (b) the Assignment and Assumption Agreements;
          (c) the Transition Services Agreement;
          (d) the Escrow Agreement;
          (e) the Local Purchase Agreements; and
          (f) the Intellectual Property Assignment Agreements.
     1.12 Closing. The closing of the purchase of the Transferred Assets by the
Purchaser (the “Closing”) will take place at the offices of Sullivan & Cromwell
LLP, 1870 Embarcadero Road, Palo Alto, California 94303-3308 at 8:00 A.M.
California time, on the third Business Day after the satisfaction or waiver of
the last to be satisfied or waived of the conditions set forth in Sections 5 and
6 (other than those conditions that by their nature are to be satisfied at the
Closing but subject to the fulfillment or waiver of those conditions). For
purposes of this Agreement, “Closing Date” means the date on which the Closing
actually takes place.
     1.13 Deliveries by the Purchaser. At the Closing, the Purchaser or an
Affiliate of the Purchaser shall deliver, or cause to be delivered:
          (a) to the Seller the following (except to the extent actually
delivered to the Seller or an Affiliate of the Seller at or prior to the Closing
pursuant to a Local Purchase Agreement):
               (i) the Cash Closing Payment in immediately available funds by
wire transfer to an account or accounts which have been designated by the Seller
at least four (4) Business Days prior to the Closing Date;

12



--------------------------------------------------------------------------------



 



               (ii) a duly executed counterpart of each Assignment and
Assumption Agreement and other instruments of assumption or other documents in
form and substance reasonably acceptable to the Purchaser and the Seller, as may
be necessary to effect Purchaser’s assumption of the Assumed Liabilities and the
effective assignment of any Transferred Contracts or other Transferred Assets;
               (iii) a duly executed counterpart of each of the other Ancillary
Agreements;
               (iv) a duly executed counterpart of the Supply Agreement;
               (v) the certificate to be delivered pursuant to Section 6.8; and
               (vi) such other customary instruments of transfer, assumptions,
filings or documents, in form and substance reasonably satisfactory to the
Seller, as may be required to give effect to this Agreement.
     1.14 Deliveries by the Seller. At the Closing, the Seller or an Affiliate
of the Seller shall deliver, or cause to be delivered, to the Purchaser or an
Affiliate of the Purchaser the following (except to the extent actually
delivered to the Purchaser or one of its Affiliates at or prior to the Closing
pursuant to a Local Purchase Agreement):
          (a) a duly executed counterpart of each Assignment and Assumption
Agreement, bill of sale and any other appropriate document of transfer in form
and substance reasonably acceptable to the Purchaser and the Seller,
transferring the tangible personal property included in the Transferred Assets
to the Purchaser and assigning to the Purchaser all rights of the Seller and its
Affiliates in and to all of the Transferred Contracts;
          (b) a duly executed counterpart of each of the other Ancillary
Agreements;
          (c) a duly executed counterpart of the Supply Agreement;
          (d) assignments, in form and substance reasonably acceptable to the
Purchaser and, if applicable, as required by any Governmental Entity with which
the Seller’s or any of its Affiliates’ rights to any Transferred Intellectual
Property have been filed, assigning to the Purchaser the Transferred
Intellectual Property;
          (e) a duly executed certification that the Seller is not a foreign
Person within the meaning set forth in Treasury
Regulation Section 1.1445-2(b)(2)(iii)(A); it being understood that
notwithstanding anything to the contrary contained herein, if the Seller fails
to provide the Purchaser with such certification, the Purchaser shall be
entitled to withhold the requisite amount from the Purchase Price in accordance
with Section 1445 of the Code and the applicable Treasury Regulations;
          (f) evidence of the obtaining of each Seller Required Approval that is
a condition to the Purchaser’s obligations under Section 5.8;

13



--------------------------------------------------------------------------------



 



          (g) the certificate to be delivered pursuant to Section 5.9;
          (h) such other customary instruments of transfer, assumptions, filings
or documents, in form and substance reasonably satisfactory to the Purchaser, as
may reasonably be deemed necessary or appropriate by the Purchaser to give
effect to this Agreement; and
          (i) an estimated Transferred Subsidiary Closing Balance Sheet.
     1.15 Nonassignability of Assets. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that the sale, assignment, sublease,
transfer, conveyance or delivery or attempted sale, sublease, assignment,
transfer, conveyance or delivery to the Purchaser of any asset that would be a
Transferred Asset or any claim or right or any benefit arising thereunder or
resulting therefrom is prohibited by any Legal Requirement or would require any
Governmental Authorizations or third party authorizations, approvals, consents
or waivers, and such authorizations, approvals, consents or waivers shall not
have been obtained prior to the Closing, the Closing shall proceed without the
sale, assignment, sublease, transfer, conveyance or delivery of such asset
unless such failure causes a failure of any of the conditions to Closing set
forth in Section 5, in which event the Closing shall proceed only if the failed
condition is waived by the party or parties entitled to the benefit thereof. In
the event that the failed condition is waived and the Closing proceeds without
the transfer, sublease or assignment of any such asset, then following the
Closing, the parties shall use their reasonable efforts, and cooperate with each
other, to obtain promptly such authorizations, approvals, consents or waivers;
provided, however, that none of the Seller or the Purchaser or any of their
respective Affiliates shall be required to pay any consideration to obtain any
contractual consent or waiver, other than (a) any de minimis fees, expenses or
other consideration or (ii) any such fees, expenses or other consideration
required to be paid pursuant to the express provisions of the contract requiring
such consent, which consideration, fees or expenses shall be paid by the party
obligated to seek such consent, nor shall any such party be required to pay any
amounts in respect of any Governmental Authorization other than filing,
recordation or similar fees which shall be shared equally by the Seller and the
Purchaser. Pending such authorization, approval, consent or waiver, the parties
shall cooperate with each other in any mutually agreeable, reasonable and lawful
arrangements designed to provide to the Purchaser the benefits of use of such
asset and to the Seller or its Affiliates the benefits, including any
indemnities, that they would have obtained had the asset been conveyed to the
Purchaser at the Closing. Once authorization, approval, consent or waiver for
the sale, assignment, sublease, transfer, conveyance or delivery of any such
asset not sold, assigned, subleased, transferred, conveyed or delivered at the
Closing is obtained, the Seller shall or shall cause the relevant Affiliates to,
assign, transfer, convey and deliver such asset to the Purchaser at no
additional cost. To the extent that any such asset cannot be transferred or the
full benefits of use of any such asset cannot be provided to the Purchaser
following the Closing pursuant to this Section 1.15, then the Purchaser and the
Seller shall enter into such arrangements (including subleasing, sublicensing or
subcontracting) to provide to the parties hereto the economic (taking into
account Tax costs and benefits) and operational equivalent, to the

14



--------------------------------------------------------------------------------



 



extent permitted, of obtaining such authorization, approval, consent or waiver
and the performance by the Purchaser of the obligations thereunder. The Seller
shall hold in trust for and pay to the Purchaser promptly upon receipt thereof,
all income, proceeds and other monies received by the Seller or any of its
Affiliates in connection with its use of any asset (net of any Taxes and any
other costs imposed upon the Seller or any of its Affiliates) in connection with
the arrangements under this Section 1.15.
     1.16 Affiliate Acquisitions. Notwithstanding anything to the contrary
contained in this Agreement, the Purchaser may elect to have any or all of the
Transferred Assets conveyed or transferred to, or any of the Assumed Liabilities
assumed by, one or more of its Affiliates so long as no such election results in
any greater cost or obligation than the Seller would otherwise have had;
provided, however, that no such election shall relieve the Purchaser or the
Seller of any of its obligations to the other Party and such Party’s Affiliates
hereunder with respect to the Assumed Liabilities or otherwise. The Purchase
Price shall be allocated among those Transferred Assets to be conveyed to the
Purchaser and those Transferred Assets to be conveyed to the respective
Affiliates of the Purchaser, but in no event shall the amount of the Purchase
Price or any other items to be paid for the Transferred Assets, the nature of
the Assumed Liabilities to be assumed, the obligation to pay Taxes or transfer
taxes or the allocation of risk and responsibility between the Seller and the
Purchaser be modified to the detriment of the Seller and/or the Purchaser and
their Affiliates as a result of the delivery of separate bills of sale,
assignments and other closing documents.
2. REPRESENTATIONS AND WARRANTIES OF THE SELLER.
     The Seller represents and warrants to the Purchaser, as of the date hereof
and as of the Closing, as follows, subject in each case to such exceptions as
are specifically set forth in the attached disclosure schedules of the Seller
(the “Seller Disclosure Schedules”), it being understood that each exception set
forth in a section or subsection of the Seller Disclosure Schedules shall
qualify only the corresponding representation and warranty set forth in this
Agreement and shall qualify other representations and warranties in this
Agreement to the extent (but only to the extent) that it is readily apparent on
its face from a reading of the Seller Disclosure Schedules that such disclosure
is intended to be applicable to such other representations and warranties:
     2.1 Due Organization and Qualification. The Seller (and in the case of any
Local Purchase Agreement, the relevant Seller Affiliate) is a legal entity duly
organized, validly existing and (to the extent such concept is applicable in
such jurisdiction) is in good standing under the laws of its respective
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its assets (including any Transferred Assets) and to carry on
the Business as currently conducted. The Seller (and in the case of any Local
Purchase Agreement, the relevant Seller Affiliate) is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
where the ownership or the operation of the Transferred Assets or the conduct of
the Business requires such qualification.

15



--------------------------------------------------------------------------------



 



     2.2 Title to Assets. As of the Closing Date, the Seller (or in the case of
any Local Purchase Agreement, the relevant Seller Affiliate) will have good and
valid title to the Transferred Inventory and the Transferred Fixed Assets, free
and clear of any Encumbrances, except for Permitted Encumbrances
     2.3 Financial Information. (a) The quarterly statements of product line
contribution for the year ended December 28, 2007 set forth in Section 2.3(a) of
the Seller Disclosure Schedule (the “Financial Information”), have been prepared
from the books and records of the Seller and present fairly in all material
respects the revenues and direct expenses of the Business for such period. The
revenues and direct expenses set forth in the Financial Information were
recognized in accordance with the Seller’s historical revenue recognition and
expense policies and practices all of which are consistent with GAAP. Any
allocations made by Seller and applicable to the expenses recorded on the
statements of revenue and expenses have been made and recorded on a systematic
and rational basis. The Seller maintains a system of internal accounting
controls applicable to the Business sufficient to provide reasonable assurances,
with respect to the Seller and its Subsidiaries, that (i) all transactions are
executed in accordance with management’s general or specific authorization and
(ii) all transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and to maintain proper
accountability for items. The Seller’s enterprise-wide system of internal
accounting controls is sufficient as applicable to the Seller and its
Subsidiaries taken as a whole to provide reasonable assurances that (i) access
to their properties and assets is permitted only in accordance with management’s
general or specific authorization and (ii) the recorded accountability for items
is compared with the actual levels at reasonable intervals and appropriate
action is taken with respect to any differences.
          (b) Section 2.3(b) of the Seller Disclosure Schedules sets forth the
amounts, as of March 31, 2008, by category of the Transferred Subsidiary Closing
Assets. There are no credits, prepaid expenses, deferred charges, advance
payments, security deposits, prepaid items or duties that are primarily, but not
exclusively, related to any Transferred Assets that are individually or in the
aggregate material to the Business.
     2.4 Intellectual Property.
          (a) Section 2.4(a) of the Seller Disclosure Schedules sets forth a
complete and accurate list of any and all contracts pursuant to which the Seller
or any of its Subsidiaries has granted to any Person any express right to use,
exercise, or otherwise practice any right under any Transferred IP, indicating
for each such contract the title, the parties, the date executed, and whether or
not it is exclusive, other than (i) contracts pursuant to which a customer
purchasing or licensing a Seller Product from the Seller in the ordinary course
of business acquires only a nonexclusive right to use such product , and
(ii) contracts entered into after the date of this Agreement by the Seller
without violation of Section 4.2 (the “Outbound IP Licenses”).
          (b) Section 2.4(b)(i) of the Seller Disclosure Schedules sets forth a
complete and accurate list of any and all written contracts pursuant to which
the Seller or

16



--------------------------------------------------------------------------------



 



any of its Subsidiaries is a party and has been granted any express right by the
other party to use, exercise, or otherwise practice any right under any
Intellectual Property of such other party used in or necessary to the conduct of
the Business as currently conducted by the Seller, and which are being
transferred to the Purchaser, indicating for each such contract the title, the
parties, the date executed, and whether or not it is exclusive (the “Transferred
Inbound IP Licenses” and together with the Outbound IP Licenses, the “IP
Contracts”). Section 2.4(b)(ii) of the Seller Disclosure Schedules sets forth a
complete and accurate list of any and all written contracts pursuant to which
the Seller or any of its Subsidiaries has been granted any express right to use,
exercise, or otherwise practice any right under any Intellectual Property of
such other party that is related to any Seller Product and either (x) is
incorporated into any Seller Product (or any component thereof) or any item of
Transferred Non-Patent IP, or (y) comprises a software tool necessary for the
development, design, support, or maintenance of any Seller Product, but which in
each case, are not being transferred to the Purchaser, indicating for each such
contract or arrangement the title, the parties, the date executed, and whether
or not it is exclusive (the “Non-Transferred Inbound IP Licenses”).
          (c) The Transferred Non-Patent IP, the Transferred Patents, the
Intellectual Property that is the subject of the Transferred Inbound IP Licenses
or the Non-Transferred Inbound IP Licenses, the Licensed Non-Patent IP, and the
Licensed Patents collectively include all of the Intellectual Property owned by
or licensed to the Seller that (i) is incorporated into any Seller Product (or
any component thereof) or any item of Transferred Non-Patent IP, or
(ii) comprises a software tool necessary for the development, design, support,
or maintenance of any Seller Product or any item of Transferred Non-Patent IP.
          (d) Each IP Contract that is transferred to the Purchaser is valid,
subsisting and enforceable against the other party, and is in full force and
effect, subject to applicable bankruptcy and insolvency laws and general
principles of equity, and will continue to be so immediately following the
consummation of the transactions contemplated by this Agreement. The Seller is
not subject to any outstanding order, judgment or decree materially adversely
affecting the Seller’s or its Subsidiaries’ rights under the IP Contracts that
are transferred to the Purchaser. To the Seller’s Knowledge, no claim has been
threatened or asserted in writing that the Seller or its Subsidiaries, or (to
the Seller’s Knowledge) another Person, has materially breached any IP Contract
that is transferred to the Purchaser. To the Seller’s Knowledge, there exists no
event, condition or occurrence that, with the giving of notice or lapse of time,
or both, would constitute a material breach or default by the Seller or its
Subsidiaries, or to the Seller’s Knowledge another Person, under any IP
Contract. No party to any IP Contract that is transferred to the Purchaser has
given notice of its intention to cancel, terminate, change the scope of rights
under, or fail to renew such contract. Neither the Seller nor its Subsidiaries,
nor to the Seller’s Knowledge any other party to any IP Contract, has repudiated
in writing any IP Contract that is transferred to the Purchaser. Consummation of
the transactions contemplated by this Agreement will not place the Seller or its
Subsidiaries in breach or default of any IP Contract that is transferred to the
Purchaser, or trigger any modification, termination or acceleration thereunder,
or create any license

17



--------------------------------------------------------------------------------



 



under or lien on Transferred IP (except for licenses or liens granted or created
by, or imposed on, the Purchaser or its assets independently of the transactions
contemplated by this Agreement).
          (e) Except as set forth in Section 2.4(e) of the Seller Disclosure
Schedules, immediately prior to the Closing, the Seller (or in the case of any
Local Purchase Agreement, the relevant Seller Affiliate) will exclusively own
(beneficially and in the case of Patents or otherwise as applicable, of record),
and will assign, transfer and convey to the Purchaser all right, title, and
interest to and in all Transferred IP free and clear of any liens or other
material encumbrances (other than encumbrances arising under the Transferred
Contracts).
          (f) The Seller and its Subsidiaries have taken commercially reasonable
steps to preserve the confidential nature of the Transferred IP that they, in
their reasonable business judgment, determine should be held as confidential or
proprietary (including, without limitation, any trade secrets). Without limiting
the foregoing, the Seller and its Subsidiaries have enforced a policy of
requiring each employee, consultant, contractor, and potential business partner
or investor receiving access to such Transferred IP to execute confidentiality
agreements substantially consistent with the Seller’s standard forms thereof
(complete and current forms of which have been delivered or made available to
the Purchaser). To the Seller’s Knowledge, except under valid and binding
confidentiality obligations, there has been no material disclosure by the Seller
of any information related to the Transferred IP that Seller, in its reasonable
business judgment, determined should be held as confidential information or a
trade secret. To the Seller’s Knowledge, the Seller’s and its Subsidiaries’
employees’ performance of their employment activities does not violate any
Person’s Intellectual Property Rights or any such employee’s contractual
obligation to any Person regarding a noncompetition restriction or misuse of
such Person’s trade secrets.
          (g) To the Seller’s Knowledge, all Registered IP (other than pending
applications for Registered IP) is valid, subsisting, and enforceable. The
Seller is not subject to any outstanding order, judgment, decree issued by a
court of competent jurisdiction adversely affecting the Seller’s or its
Subsidiaries’ use of, or rights to, such Registered IP. All filings, payments,
and other actions required to be made or taken to maintain each item of
Registered IP in full force and effect have been made by the applicable
deadline. Section 2.4(g) of the Seller Disclosure Schedules is a complete and
accurate list of all actions (including payment of fees) necessary within the
120 day-period following the Closing Date, to maintain or otherwise to keep in
full force and effect the Registered IP. As of the date of this Agreement, no
interference, opposition, reissue, reexamination, or other legal proceeding is
pending or, to the Seller’s Knowledge, threatened, in which the scope, validity,
ownership, right to use, or enforceability of any Registered IP is being
contested or challenged.
          (h) Neither the conduct of Business as conducted in the past or as
currently conducted, any Transferred Non-Patent IP, nor any Seller Product has
or does infringe upon, misappropriate, dilute, violate or constitute the
unauthorized use of any Intellectual Property Rights of any Person. Except as
set forth in Section 2.4(h) of the

18



--------------------------------------------------------------------------------



 



Seller Disclosure Schedules, neither the Seller nor any of its Subsidiaries has
been notified of any allegation that any Seller Product or the conduct of the
Business infringes upon, misappropriates, dilutes or violates the Intellectual
Property Rights of any Person. To the Seller’s Knowledge, no valid basis for any
such claim exists. Since January 1, 2002, no Person has notified the Seller or
any of its Subsidiaries that (i) any of such Person’s Intellectual Property
Rights are infringed, misappropriated, diluted, violated, or used without
authorization by Seller or any of its Affiliates in the conduct of the Business,
or (ii) the Seller or any of its Subsidiaries requires a license to any of such
Person’s Intellectual Property Rights in order to conduct the Business as
currently conducted. Further, neither the Seller nor any of its Subsidiaries has
received a written offer from any Person to license any of such Person’s
Intellectual Property Rights in connection with its conduct of the Business by
the Seller and its Affiliates.
          (i) Except to the extent disclosed in Section 2.4(h) of the Seller
Disclosure Schedules, there is no litigation, opposition, cancellation,
proceeding, objection, or claim pending, asserted or, to the Seller’s Knowledge,
threatened against the Seller or its Subsidiaries concerning the ownership,
validity, registerability, enforceability, infringement or use of, or licensed
right to use, any Intellectual Property used in the conduct of the Business.
          (j) To the Seller’s Knowledge, no Person is misappropriating,
infringing, diluting or violating any Transferred IP and no such claims have
been brought or threatened against any Person by or on behalf of the Seller or
any of its Subsidiaries.
          (k) To the Seller’s Knowledge, all Transferred IP comprising software
(except that designated as currently under development) owned by or licensed to
the Seller or any of its Subsidiaries is free from (i) any major defect that
cannot reasonably be remedied by the application of a patch, bugfix, error
correction, or workaround of a commercially-reasonable scope and character; or
(ii) any other defect that renders such software, when used by Seller’s intended
customers within normal operating parameters, substantially incapable of
performing its critical core functions as described in the related documentation
and specifications, which defect cannot reasonably be remedied by the
application of a patch, bugfix, error correction, or workaround of a
commercially-reasonable scope and character. With respect to software owned by
the Seller and its Subsidiaries, the applications thereof can be compiled from
the associated source code using commercially reasonable means of compilation.
Except as disclosed in Section 2.4(k) of the Seller Disclosure Schedules, the
Transferred IP comprising software owned by the Seller and its Subsidiaries is
not the subject of any escrow or similar agreement or arrangement giving any
third party rights in such software upon the occurrence of certain events.
          (l) Section 2.4(l) of the Seller Disclosure Schedules sets forth a
complete and accurate list of the Seller Products, including any Transferred
Non-Patent IP and any Licensed Non-Patent IP, that are, in whole or in part,
subject to any open source or other type of license agreement or distribution
model that: (i) requires the distribution or making available of the source code
for the Seller Products, (ii) prohibits or limits the Seller or any of its
Subsidiaries from charging a fee or receiving

19



--------------------------------------------------------------------------------



 



consideration in connection with licensing, sublicensing, or distributing any
Seller Product, (iii) except as specifically permitted by law, grants any right
to any Person (other than the Seller and its Subsidiaries) or otherwise allows
any such Person to decompile, disassemble, or otherwise reverse-engineer any
Seller Product, or (iv) requires the licensing of any Seller Product for the
purpose of making derivative works (any such open source or other type of
license agreement or distribution model described in clause (i), (ii), (iii), or
(iv) above, a “Limited License”). By way of clarification, but not limitation,
the term “Limited License” shall include: (A) GNU’s General Public License
(GPL) or Lesser/Library GPL (LGPL); (B) the Artistic License (e.g., PERL);
(C) the Mozilla Public License; (D) the Netscape Public License; (E) the Sun
Community Source License (SCSL); and (F) the Sun Industry Standards License
(SISL). Except as set forth in Section 2.4(l) of the Seller Disclosure
Schedules, the Seller does not incorporate or distribute any of the Seller
Products with any software that is subject to a Limited License, nor does any
Seller Product constitute a derivative work of, statically link with, or
otherwise interact with any such software. To the Seller’s Knowledge, Seller’s
use of the software identified in Section 2.4(l) of the Seller Disclosure
Schedules in the Transferred Non-Patent IP does not result in the grant of a
Limited License of any proprietary software of the Seller or a third party.
          (m) Except as set forth in Section 2.4(m) of the Seller Disclosure
Schedules, no government funding, facilities of a university, college, other
educational institution, or research center, or funding from any Person was used
in the creation or development of the Transferred IP in a manner that would give
such government, university, college, educational institution, or research
center any rights in the Transferred IP as a result. Except as set forth in
Section 2.4(m) of the Seller Disclosure Schedules, neither the Seller nor any of
its Subsidiaries is party to any contract, license, or agreement with any
Governmental Entity that grants to such Governmental Entity any right or license
with respect to the Transferred IP.
          (n) Since January 1, 2006, Seller has not sold, assigned or otherwise
disposed of any Patent used in or necessary for the Business to any third party
(including through any exclusive license or other arrangement that transfers the
economic rights or management of any such Patent).
     2.5 Transferred Contracts. Each Transferred Contract identified on
Schedule 1.1(d) is valid, is in full force and effect and is enforceable against
each party thereto in accordance with the express terms thereof. With respect to
each Transferred Contract: (a) the Seller has not (and to the Seller’s Knowledge
no other Person has) breached or violated such Transferred Contract and
(b) there has not been an event of default, or any event or condition that,
after notice or lapse of time or both, would constitute a violation, breach or
event of default thereunder on the part of the Seller, or to the Seller’s
Knowledge, any other party thereto. There are no material disputes pending or to
the Seller’s Knowledge threatened under any Transferred Contract.
     2.6 Transferred Subsidiary. There are no outstanding shares of capital
stock or other securities of the Transferred Subsidiary other than the
Transferred Shares. The Seller (or a wholly-owned Subsidiary of the Seller) is
the sole record and beneficial

20



--------------------------------------------------------------------------------



 



owner of and has good and marketable title to the Transferred Shares, free and
clear of any lien, charge or encumbrance.
     2.7 Compliance with Legal Requirements. (a) The Seller and each of its
Affiliates has at all relevant times and currently is conducting the Business
and operating the Transferred Assets in compliance in all material respects with
all Legal Requirements relevant to the ownership, operation or use of the
Business or the Transferred Assets; (b) neither the Seller nor any of its
Affiliates has received any notice alleging any failure to comply with any Legal
Requirement relating to the ownership, operation or use of the Business or the
Transferred Assets; (c) the Seller and each of its Affiliates possess all
Governmental Authorizations necessary for the ownership, operation or use of the
Business or the Transferred Assets as currently operated or used each of which
is valid and in full force and effect and (d) no Governmental Authorizations or
Non-Governmental Authorizations or applications therefor are required to be held
by the Seller or any of its Affiliates that are specific to the design,
manufacture, sale and distribution of any Seller Products (as opposed to other
goods, products or services).
     2.8 Employee Matters.
          (a) Section 2.8(a) of the Seller Disclosure Schedules specifies, with
respect to each Specified Employee and Special Jurisdiction Employee as of the
date of this Agreement: (i) the original date of employment of such employee;
(ii) the position held by such employee as of the date of this Agreement;
(iii) whether such employee is not available to perform work as of the date of
this Agreement because of disability or other leave; (iv) location of such
employee; and (v) total annual remuneration, including a breakdown of salary,
bonus, commissions or other incentive compensation.
          (b) With respect to the Specified Employees and Special Jurisdiction
Employees: (i) no collective bargaining or other agreement exists between the
Seller and any labor organization, trade union or works counsel; (ii) the Seller
has not received written notice that any labor representation question presently
exists, and, to the Seller’s Knowledge, no petition concerning representation
under the National Labor Relations Act, as amended, or similar law is pending or
threatened; (iii) no unfair labor practice charge or complaint is pending or, to
the Seller’s Knowledge, threatened, before the National Labor Relations Board or
similar agency or entity; and (iv) no labor dispute, strike, picketing, work
slowdown, work stoppage or handbilling is pending or, to the Seller’s Knowledge,
threatened.
          (c) On or before May 15, 2008, the Seller shall deliver a schedule
setting forth a good faith calculation of the estimated accrued vacation and
other paid time off, as of July 1, 2008, with respect to all Transferred
Employees.
     2.9 Employee Benefits; ERISA.
          (a) Section 2.9(a) of the Seller Disclosure Schedules sets forth a
true and complete list of: (i) all “employee benefit plans” (within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) and

21



--------------------------------------------------------------------------------



 



any other employee benefit or compensation plans, policies, trust funds or
arrangements (whether written or unwritten, insured or self-insured, domestic or
foreign) maintained or contributed to (or with respect to which an obligation to
contribute has been undertaken) by the Seller or any Affiliate of the Seller on
behalf of any employee of the Business or their dependents, spouses, or
beneficiaries and (ii) other than individual employment agreements or offer
letters executed in substantially the Seller’s (or its applicable Affiliate’s)
form of employment agreement or offer letter, copies of which have been made
available to the Purchaser, all contracts with any employee of the Business,
including any employment, termination, severance, retention, non-competition,
compensation or change in control arrangements or any arrangement relating to a
sale of the Business (each a “Seller Plan”). True and complete copies of each of
the Seller Plans, amendments thereto and all related service agreements,
summaries and summary plan descriptions have been made available to the
Purchaser.
          (b) None of the Seller, any entity that would be deemed a “single
employer” with the Seller under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA (an “ERISA Affiliate”) or any of their respective
predecessors has contributed to, contributes to, has been required to contribute
to, or otherwise participated in or participates in or in any way has any
liability, directly or indirectly with respect to (i) any plan subject to
Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA, including
any “multiemployer plan” (within the meaning of Sections 3(37)or 4001(a)(3) of
ERISA or Section 414(f) of the Code) or any single employer pension plan (within
the meaning of Section 4001(a)(15) of ERISA) that is subject to Sections 4063,
4064 or 4069 of ERISA or Section 413(c) of the Code that covered or has covered
any employee or former employee of the Business; or (ii) any plan or arrangement
that provides for post-employment medical, life insurance or other welfare-type
benefits (other than health continuation coverage required by Section 4980B of
the Code and Title I, Subtitle B, Part 6 of ERISA (“COBRA”)). The Seller has no
liability under, and is not subject to any lien relating to, any plan or any
liability under Title IV of ERISA or Section 412 of the Code that would
(x) affect in any manner whatsoever the Purchaser’s right, title and interest
in, or the Purchaser’s right to use or enjoy (free and clear of any lien or
encumbrance) any of the Transferred Assets, or (y) result in the assumption by
or imposition on the Purchaser or any of its Affiliates of any liability.
          (c) Except as set forth on Section 2.9(c) of the Seller Disclosure
Schedules, (i) none of the Seller Plans obligates the Seller or any Affiliate of
Seller to pay any separation, severance, termination or similar benefit solely
as a result of the transactions contemplated by this Agreement and (ii) no
employee of the Business is eligible for short-term or long-term disability
insurance benefits as of the Closing Date.
     2.10 Legal Proceedings.
          (a) Except as set forth on Section 2.10 of the Seller Disclosure
Schedules, there is no civil, criminal or administrative action, suit, demand,
claim, hearing, proceeding or investigation pending or, to the Seller’s
Knowledge, threatened against the Seller as of the date of this Agreement that
is against, relates to or involves the Transferred Assets, the Business or the
transaction contemplated hereby.

22



--------------------------------------------------------------------------------



 



          (b) None of the Transferred Assets is subject to any order, writ,
judgment, award, injunction or decree of any court or Governmental Entity of
competent jurisdiction or any arbitrator or arbitrators.
     2.11 Authority. The Seller (and in the case of any Local Purchase
Agreement, the relevant Seller Affiliate) has full corporate power and authority
to execute and deliver each Transactional Agreement and to perform its
obligations under the Transactional Agreements; and the execution, delivery and
performance by the Seller (and in the case of any Local Purchase Agreement, the
relevant Seller Affiliate) of the Transactional Agreements have been duly and
validly authorized and no additional authorization or consent is required in
connection with the performance of the Transactional Agreements. In particular,
the Seller does not require an affirmative vote of its stockholders, whether
under Section 271 of the DGCL or otherwise, to enter into, perform its
obligations under or consummate the transactions contemplated by this Agreement
or any of the other Transactional Agreements.
     2.12 Binding Nature of Agreements. This Agreement constitutes, and, upon
execution and delivery thereof, each of the other Transactional Agreements will
constitute, the valid and legally binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, subject to: (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(b) rules of law governing specific performance, injunctive relief and other
equitable remedies.
     2.13 Non-Contravention; Consents. The execution, delivery and performance
by the Seller of this Agreement and the other Transactional Agreements and the
consummation of the transactions contemplated hereby and thereby do not and will
not: (a) conflict with or result in any violation of any provision of the
certificate of incorporation, bylaws or other charter or organizational
documents of the Seller or any of its Affiliates; (b) assuming the receipt of
all consents, approvals, waivers and authorizations and the making of the
notices and filings set forth on Section 2.13 of the Seller Disclosure Schedules
(collectively, the “Seller Required Approvals”), (i) conflict with, contravene
or result in a violation or breach of, or constitute a default under, or result
in the termination, modification or acceleration (whether after the filing of
notice or the lapse of time or both) of any right or obligation of the Seller or
any of its Affiliates under, or result in a loss of any material benefit to
which the Seller or any of its Affiliates is entitled under, any Transferred
Contract, or (ii) violate or result in a breach of or constitute a default under
any Legal Requirement applicable to the Seller or any of its Affiliates; or
(c) result in the creation of any Encumbrance upon any of the Transferred
Assets.
     2.14 Taxes. Except as provided in Section 2.14 of the Seller Disclosure
Schedules, all of the Tax Returns required to be filed by the Seller or any of
its Affiliates (including the Transferred Subsidiary) on or before the date
hereof that relate to the Business or the Transferred Assets have been filed and
all such Tax Returns required to be filed on or before the Closing Date will
have been filed on or before the date on which they are required to be filed and
all such Tax Returns were when filed, and are, true, complete and correct in all
material respects. All material Taxes required to be paid by

23



--------------------------------------------------------------------------------



 



the Seller prior to the Closing that relate to the Business or the Transferred
Assets have been (or with respect to those not required to be paid as of the
date hereof will prior to the Closing be) paid in full. No statute of
limitations has been extended or waived by any Tax authority with respect to any
Taxes or Tax Returns referred to in the two preceding sentences. No issues that
have been raised by the relevant taxing authority in connection with any
examination of the Tax Returns referred to in this Section 2.14 are currently
pending, and all deficiencies asserted or assessments made, if any, as a result
of such examinations have been paid in full. There are no Encumbrances for Taxes
upon any of the Transferred Assets nor, to the Seller’s Knowledge, is any taxing
authority in the process of or otherwise contemplating imposing any Encumbrances
for Taxes on any of the Transferred Assets.
     2.15 Territorial Restrictions. None of the Seller or any of its Affiliates
is restricted by any agreement with any Person from carrying on the Business
anywhere in the world or from expanding the Business in any way or entering into
any new businesses, except for such restrictions that do not apply to any of the
Business, the Transferred Assets or the Purchaser following the Closing.
     2.16 Absence of Changes. Since October 1, 2007, (a) the Seller and its
Affiliates have owned and operated the Transferred Assets and conducted the
Business only in the ordinary course of business, (b) no event or condition has
occurred or exists, and to the Seller’s Knowledge no event or condition is
threatened, that, individually or in the aggregate, has had or is reasonably
likely to have, a Seller Material Adverse Effect and (c) none of the actions or
events prohibited or circumscribed by Section 4.2 have been taken or have
occurred, except as disclosed in Section 2.16 of the Seller Disclosure Schedules
or permitted by this Agreement.
     2.17 Assets.
          (a) Other than the material tangible assets and material services
(i) used or provided by Seller’s internal business support and general and
administrative functions, such as, but not limited to, legal, sales, finance,
human resources, information technology, manufacturing, process engineering and
back end operations, (ii) used or provided by Seller under the Transition
Services Agreement, or (iii) included in the Excluded Assets, the Transferred
Assets, when taken together with Purchaser’s rights under the other Ancillary
Agreements, constitute all of the material tangible assets and material services
of the Seller and its Affiliates necessary to conduct the Business as currently
conducted.
          (b) No Transferred Asset is owned by any entity other than the Seller
(or in the case of any Local Purchase Agreement, the relevant Seller Affiliate).
     2.18 Customers and Suppliers. No customer or supplier material to the
Business as currently conducted or as proposed to be conducted by the Seller,
has canceled or otherwise terminated any contract with the Seller relevant to
the Business prior to the expiration of such Transferred Contract’s term, or, to
the Seller’s Knowledge, has threatened to cancel or otherwise terminate its
relationship with the Seller or to

24



--------------------------------------------------------------------------------



 



substantially reduce its sales to or purchases from the Seller of any products,
equipment, goods or services.
     2.19 Seller Products and Inventory.
          (a) (i) Neither the Seller nor any of its Affiliates has made or
provided a warranty, express or implied, written or oral, with respect to the
Seller Products other than pursuant to the Seller’s standard terms and
conditions as identified in Section 2.19(a) of the Seller Disclosure Schedules
and which have been made available to the Purchaser; (ii) as of the date hereof
there are no pending or, to the Seller’s Knowledge, threatened claims with
respect to any such warranty; (iii) there are no statements, citations or
decisions by any Governmental Entity declaring any of the Seller Products
defective or unsafe; (iv) there have been no recalls, including any recalls
ordered by any Governmental Entity, with respect to any Seller Product; and
(v) there are no material pending, or, to the Seller’s Knowledge, threatened,
product liability claims against or involving the Seller or any the Seller
Product and no such claims have been settled or adjudicated. All of the Seller
Products comply in all material respects with applicable authorizations, permits
or licenses of any Governmental Entity and all applicable Legal Requirements.
          (b) All of the Transferred Inventory has been created or acquired in
the ordinary course of business, and, as of the date of this Agreement, is fit
for the purpose for which it was procured or manufactured and such Transferred
Inventory (i) is not obsolete, damaged or defective, and (ii) is of a good
quality usable or saleable in the ordinary course of business, subject in the
case of clauses (i) and (ii) to reserves therefor recorded in accordance with
GAAP and reflected in the Financial Information. Section 2.19(b) of the Seller
Disclosure Schedules sets forth the Transferred Inventory as if the Closing Date
were March 31, 2008.
     2.20 Export Controls, Trade Sanctions and Certain Payments.
          (a) The Seller has in the conduct of the Business and the ownership
and operation of the Transferred Assets complied in all material respects with
all statutory and regulatory requirements relating to export controls and trade
sanctions under all applicable Legal Requirements of each jurisdiction in which
the Seller conducts the Business or holds any Transferred Assets, including,
without limitation, the International Traffic in Arms Regulations, the Export
Administration Regulations, antiboycott provisions, regulations administered by
the Office of Foreign Assets Control, and provisions under the Foreign Corrupt
Practices Act.
          (b) The Seller does not maintain or conduct, and has not maintained or
conducted, any business, investment, operation or other activity in the conduct
of the Business and the ownership, operation or use of the Transferred Assets in
or with: (i) any country or person targeted by any of the economic sanctions of
the United States of America administered by the United States Treasury
Department’s Office of Foreign Assets Control; (ii) any person appearing on the
list of Specially Designated Nationals and Blocked Persons issued by the United
States Treasury Department’s Office of

25



--------------------------------------------------------------------------------



 



Foreign Assets Control; or (iii) any country or person designated by the United
States Secretary of the Treasury pursuant to the USA PATRIOT Act as being of
“primary money laundering concern.”
          (c) No director, officer, agent, or employee of the Seller, or any
other Person associated with or acting for or on behalf of the Seller, has in
the conduct of the Business and the ownership operation, or use of the
Transferred Assets directly or indirectly (i) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services in violation of any Legal Requirements or of the Seller’s code of
business conduct or other written policy of the Seller or any of its Affiliates;
or (ii) established or maintained any fund or asset that has not been properly
recorded in the books and records of the Seller.
     2.21 Continued Employment. As of the date of this Agreement, none of the
Key Employees have given notice to the Seller to resign from his or her
employment or have terminated his or her employment nor is the Seller actually
aware of any such individual’s intention to resign from his or her employment.
     2.22 Disclosure. To Seller’s Knowledge, no representation or warranty by
the Seller contained in this Agreement, and no statement contained in the Seller
Disclosure Schedules or any other document, certificate or other instrument
delivered or to be delivered by or on behalf of the Seller pursuant to this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.
     2.23 Financial Advisor. Except for Credit Suisse, the fees and expenses of
which are payable by the Seller, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Seller.
3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
     The Purchaser represents and warrants to the Seller as follows, subject in
each case to such exceptions as are specifically set forth in the attached
disclosure schedules of the Purchaser (the “Purchaser Disclosure Schedules”), it
being understood that each exception set forth in a section or subsection of the
Purchaser Disclosure Schedules shall qualify only the corresponding
representation and warranty set forth in this Agreement:
     3.1 Due Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of The Netherlands. The
Purchaser has all requisite corporate power and authority to own and operate its
respective properties and assets and to carry on its respective business as
currently conducted.
     3.2 Authority. The Purchaser has full corporate power and authority to
execute and deliver each Transactional Agreement to which it is or may become a
party

26



--------------------------------------------------------------------------------



 



and to perform its obligations under each Transactional Agreement to which it is
or may become a party; and the execution and delivery by the Purchaser of each
Transactional Agreement to which the Purchaser is or may become a party have
been duly authorized by all necessary action on the part of the Purchaser, and
no additional corporate or stockholder authorization or consent is required in
connection with the performance of the Transactional Agreements. No vote of the
shareholders of the Purchaser is required to authorize the transactions
contemplated by this Agreement.
     3.3 Binding Nature of Agreements. This Agreement constitutes, and, upon
execution and delivery thereof, each of the other Transactional Agreements will
constitute, the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to:
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.
     3.4 Non-Contravention; Consents. The execution, delivery and performance by
the Purchaser of this Agreement and the other Transactional Agreements, and the
consummation of the transactions contemplated hereby and thereby do not and will
not: (a) conflict with or result in any violation of any provision of the
charter or organizational documents of the Purchaser; (b) result in a breach or
default by the Purchaser under any material contract to which the Purchaser is a
party; or (c) violate or result in a breach of or constitute a default under any
Legal Requirement or order to which the Purchaser is subject. The Purchaser is
not and will not be required to obtain any Consent from any Person in connection
with the execution, delivery or performance of any of the Transactional
Agreements or the consummation of any of the transactions contemplated hereby or
thereby.
     3.5 Cash Consideration. On the Closing Date, the Purchaser will have
sufficient funds to enable it to pay the Purchase Price and perform its
obligations under this Agreement and any other Transactional Agreements.
     3.6 Financial Advisor. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Purchaser.
4. PRE-CLOSING COVENANTS
     4.1 Access. Subject to compliance by the Purchaser with the terms of the
Confidentiality Agreement and subject to applicable Legal Requirements regarding
confidentiality of employee information, during the period from the date of this
Agreement through the Closing Date (the “Pre-Closing Period”), the Seller will,
after receiving reasonable advance notice from the Purchaser, give the Purchaser
reasonable access (during normal business hours) to those of its books and
records relating to the Business or the Transferred Assets, and will provide the
Purchaser with such information regarding the Business and the Transferred
Assets as the Purchaser may reasonably request, for the sole purposes of
enabling the Purchaser (a) to further investigate, at the Purchaser’s sole
expense, the Transferred Assets and the Transferred Employees; and (b)

27



--------------------------------------------------------------------------------



 



to verify the accuracy of the representations and warranties set forth in
Section 2; provided, however, that such access shall not interfere with the
normal business and operations of the Seller.
     4.2 Conduct of Business. Except (i) as contemplated or permitted by
(x) this Agreement, (y) any of the Ancillary Agreements, or (z) Section 4.2 of
the Seller Disclosure Schedules or (ii) as approved in writing by the Purchaser
during the Pre-Closing Period:
          (a) the Seller will (i) conduct the Business and own, operate and use
the Transferred Assets in the ordinary course and consistent with its past
practices; and (ii) use reasonable efforts to preserve intact the Business and
the Transferred Assets and maintain good relations with the Transferred
Employees, the parties to the Transferred Contracts and any other customer,
supplier or creditor of the Business;
          (b) the Seller will not:
               (i) sell, lease, license, transfer or dispose of any Transferred
Assets (other than with respect to the sale of Inventory in the ordinary course
of business);
               (ii) incur, create or assume any Encumbrance on any of the
Transferred Assets other than a Permitted Encumbrance
               (iii) terminate or extend or modify any Transferred Contract
except with the prior consent of the Purchaser (which consent shall not be
unreasonably withheld or delayed);
               (iv) enter into any contract, arrangement or commitment with
respect to the Business or the Transferred Assets other than in the ordinary
course of business;
               (v) dispose of or permit to lapse any rights in, to or for the
use of any Transferred IP (except that the Seller may allow its
national/regional phase filing rights to lapse in foreign counterparts to such
Transferred IP if the Purchaser, after reasonable notice from the Seller, elects
not to reimburse the Seller for all costs incurred in connection with such
filings); or disclose to any Person not an employee any information related to
the Transferred IP that the Seller, in its reasonable business judgment,
determines should be held as confidential or proprietary, except pursuant to
binding confidentiality obligations in the ordinary course of business, or
pursuant to judicial or administrative process;
               (vi) (1) increase the compensation of any of the Specified
Employees or Special Jurisdiction Employees, except for periodic merit increases
in the ordinary course of business or pursuant to the terms of agreements or
plans currently in effect and listed on Section 4.2(b) of the Seller Disclosure
Schedules, (2) except as required by applicable Legal Requirements, pay or agree
to pay or increase or agree to

28



--------------------------------------------------------------------------------



 



increase any pension, retirement allowance, severance or other employee benefit
not already required or provided for under any existing Seller Plan or
arrangement to any Specified Employee or Special Jurisdiction Employee, or
(3) hire any employee or individual independent contractor with annual
compensation in excess of $150,000 , other than to fill vacancies arising in the
ordinary course of business at compensation levels not in excess of those
prevailing in the market and in any event not at an annual compensation level
that exceeds 125% of the annual compensation of the departed employee, or enter
into any new employment or severance agreements that would result in
post-termination payments becoming due or payable upon termination of such
employment or independent contractor arrangement; provided, however,
notwithstanding the foregoing, the Seller may pay retention bonuses to any
employee listed on Schedule B, which would be subject to repayment to Seller if
such employee voluntarily terminates employment with the Purchaser (or an
affiliate of Purchaser) prior to the date three months following the Closing
Date, up to 25% of such employee’s annual salary.
               (vii) assume or enter into any labor or collective bargaining
agreement relating to the Business;
               (viii) settle any claims, actions, arbitrations, disputes or
other proceedings that would restrict the Seller or any of its Affiliates in any
respect material to the Transaction, the Transferred Assets or the Business or
(2) for any amount that would not by its terms be an Excluded Liability,
               (ix) accelerate the delivery or sale of any Seller Products or
the recognition of revenue from any such sale or the incurrence of capital
expenditures, or offer discounts on sale of any Seller Products or premiums on
purchase of raw materials, except in the ordinary course of business consistent
with historical practice in the Seller’s conduct of the Business;
               (x) knowingly take any other act that is reasonably likely to
(A) cause any representation or warranty of the Seller in this Agreement to be
or become untrue in any material respect or (B) result in the failure of any
condition precedent to be satisfied; or
               (xi) authorize or enter into any agreement or commitment with
respect to any of the foregoing.
     4.3 Filings.
          (a) Each Party shall use commercially reasonable efforts to file as
soon as practicable after the date of this Agreement, but in no event later than
fifteen (15) days following the date hereof, all notices, reports and other
documents required to be filed by such Party with any Governmental Entity with
respect to the Transactions, and to submit promptly any additional information
requested by any such Governmental Entity. Without limiting the generality of
the foregoing, the Purchaser shall promptly (and, subject to compliance by the
Parties with the first sentence of Section 4.3(b), in any event within 15 days)
after the date of this Agreement file the notifications required under

29



--------------------------------------------------------------------------------



 



applicable antitrust, competition or fair trade laws or regulations
(collectively, the “Antitrust Laws”) in connection with the Transactions,
including filing with the Federal Trade Commission and the Antitrust Division of
the Department of Justice of Notification and Report Forms relating to the
Transactions as required by the HSR Act. The Parties shall respond as promptly
as practicable to any inquiries or requests received from any Governmental
Entity and promptly inform the other Parties of any communication to or from any
Governmental Entity, in each case regarding the Transactions.
          (b) Subject to the confidentiality provisions of the Confidentiality
Agreement, each Party shall promptly supply the other Party with any information
which may be required in order to effectuate any filings (including
applications) pursuant to (and to otherwise comply with its obligations set
forth in) Section 4.3(a). Except where prohibited by applicable Legal
Requirements or any Governmental Entity, and subject to the confidentiality
provisions of the Confidentiality Agreement, each of the Parties shall:
(i) consult with the other Party prior to making any such filing and taking a
position with respect to any such filing; (ii) permit the other to review and
discuss in advance, and consider in good faith the views of the other Party in
connection with, any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions and proposals before making or submitting any
of the foregoing to any Governmental Entity by or on behalf of any Party in
connection with any legal proceeding related solely to the Transactional
Agreements and the Transactions (including any such legal proceeding relating to
any Antitrust Law); (iii) coordinate with the other Party in preparing and
exchanging such information; and (iv) promptly provide the other Party (and
their counsel) with copies of all filings, notices, analyses, presentations,
memoranda, briefs, white papers, opinions, proposals and other submissions (and
a summary of any oral presentations) made or submitted by such Party with or to
any Governmental Entity related solely to this Agreement or the Transactions.
Notwithstanding anything to the contrary above, to the extent that any such
notice, filing, analysis, presentation, memorandum, brief, white paper, opinion,
proposal or other submission contains information that a party reasonably deems
it to be sensitive for its business, such party may designate relevant portions
of such notice, filing, analysis, presentation, memorandum, brief, white paper,
opinion, proposal or other submission as “Outside Counsel Eyes Only,” in which
case review of those designated portions shall be limited to the outside counsel
representing the other party, and such other party agrees not to obey by such
arrangement.
          (c) The Parties shall use commercially reasonable efforts to: (i) take
all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the Antitrust Laws as soon as practicable;
(ii) resolve any objections which may be asserted by any Governmental Entity
with respect to the Transactions under the Antitrust Laws; and (iii) take, or
cause to be taken, all actions necessary to obtain each Consent (if any)
required to be obtained (pursuant to any applicable Legal Requirement or
contract, or otherwise) by such Party in connection with any of the Transactions
and to make effective the Transactions. If any Governmental Entity, including
any competition authority, shall impose amendments to the Transactions or
commitments to be undertaken

30



--------------------------------------------------------------------------------



 



by any Party as a condition to release of such Governmental Entity’s Consent
with respect to the Transactions, the Parties shall commence and conduct good
faith negotiations with each other for no less than 15 days and use their
commercially reasonable efforts in order to agree upon amendments to the
Transactional Agreements which are necessary in order to meet the requirements
imposed by such Governmental Entity. If, however, after such 15-day period, the
Parties cannot agree upon such amendments to the Transactional Agreements,
either Party may terminate the Agreement. Notwithstanding anything to the
contrary herein, the Purchaser shall not be required to agree to any
divestiture, sale, license or Encumbrance of any properties, assets or
businesses by the Purchaser, the Seller or any of their respective Affiliates of
any business, assets or property of the Purchaser, the Seller or any of their
respective Affiliates, or the imposition of any limitation on the ability of any
of the foregoing to conduct their respective businesses or to own or exercise
control of their respective assets and properties.
     4.4 Consents; Releases. The Seller will use reasonable efforts during the
Pre-Closing Period to obtain the Seller Required Approvals; provided, however,
that none of the Seller or the Purchaser nor any of their respective Affiliates
shall be required to pay any consideration to obtain any Seller Required
Approvals other than, in the case of any Seller Required Approval that is a
consent relating to a contract, any de minimis fees, expenses or other
consideration or other fees or expenses required to be paid pursuant to the
express provisions of such contract, which consideration, fees or expenses shall
be paid by the Seller, or, in the case of any Seller Required Approval that is a
Governmental Authorization, any filing, recordation or similar fees which shall
be shared equally by the Seller and the Purchaser. The Purchaser will cooperate
fully with the Seller, and will provide the Seller with such assistance as the
Seller may reasonably request, for the purpose of (a) attempting to obtain the
Seller Required Approvals; and (b) arranging for the Seller to be released and
discharged from its obligations and other liabilities under the Transferred
Contracts.
     4.5 Open Incoming POs and Open Outgoing POs Schedule. On the seventh day
prior to the Closing, the Seller shall deliver to the Purchaser a schedule
listing each of the Open Incoming POs and Open Outgoing POs as of that date.
     4.6 No Shop.
          (a) Until the earlier of the termination of this Agreement and the
Closing Date, the Seller shall not and shall cause its Affiliates and its and
their respective officers, directors, employees, agents and representatives not
to, directly or indirectly, (i) solicit any inquiries or proposals, or enter
into any discussions, negotiations, understandings, arrangements or agreements,
relating to the direct or indirect disposition, whether by sale, merger or
otherwise, of all or any material portion of the Business to any Person other
than the Purchaser or its Affiliates (a “Prohibited Transaction”) or
(ii) knowingly disclose, directly or indirectly, to any Person any confidential
information concerning the Business except as necessary to conduct the business
in the ordinary course. In the event that the Seller or any of its Affiliates
receives an inquiry related to such a transaction, the Seller will provide the
Purchaser with notice thereof as soon as

31



--------------------------------------------------------------------------------



 



practicable after receipt thereof, which notice shall include the identity of
the prospective purchaser or soliciting party and the material terms of the
proposal or solicitation except to the extent that such disclosure by the Seller
would violate or breach a binding non-disclosure agreement in effect prior to
the date of this Agreement to which the Seller is a party. Notwithstanding
anything to the contrary contained in this Section 4.6 or elsewhere in this
Agreement, if the Seller receives a bona fide written Takeover Proposal not
solicited by the Seller in violation of this Section 4.6 and the Board of
Directors of the Seller determines in good faith, after consulting with
independent legal counsel of recognized standing, that the following actions are
required to comply with its fiduciary duties under applicable law, then the
Seller may, in response to such Takeover Proposal: (A) furnish information
concerning the Business to the Person making such Takeover Proposal (and to such
Person’s representatives); and (B) participate in discussions and negotiations
with such Person (and with such Person’s representatives) regarding such
Takeover Proposal; provided that, in that circumstance, the Purchaser may
provide to the Person making such Takeover Proposal access to no more
information regarding the Business and the Transferred Assets than that received
by the Purchaser prior to execution of this Agreement and for a period of no
more than twenty (20) Business Days, and/or engage in discussions with the
Person making such Takeover Proposal and its representatives subject to the
requirement that the Seller shall have first received an executed
confidentiality agreement that is no more favorable to such person than the
confidentiality agreement to which the Purchaser was subject prior to entering
into this Agreement and, in the case of a Person that is a party to an existing
non-disclosure agreement with the Seller prohibiting the Seller from identifying
such Person to the Purchaser, the Seller shall have received an executed
amendment to such non-disclosure agreement authorizing the Seller to provide to
the Purchaser the notice and information described in the second sentence of
this Section 4.6(a).
          (b) The parties acknowledge that there may be no adequate remedy at
law for a breach of Section 4.6(a) and that money damages may not be an
appropriate remedy for breach of such Section in addition to any rights it may
have for damages. Therefore, the parties agree that the Purchaser has the right
to injunctive relief and specific performance of Section 4.6(a) in the event of
any breach of such Section. The remedies set forth in this Section 4.6(b) are
cumulative and shall in no way limit any other remedy any party hereto has at
law, in equity or pursuant hereto.
     4.7 Confidentiality.
          (a) During the Pre-Closing Period, except as expressly permitted in
this Agreement, the Seller shall treat as confidential and shall safeguard any
and all confidential information, knowledge and data applicable to the Business
or otherwise included in the Transferred Assets, in each case by using the same
degree of care, but no less than a reasonable standard of care, to prevent the
unauthorized use, dissemination or disclosure of such information, knowledge and
data as the Seller and its Affiliates use with respect to similar confidential
or proprietary information, knowledge or data prior to the execution of this
Agreement.

32



--------------------------------------------------------------------------------



 



          (b) The Purchaser and the Seller acknowledge that the confidentiality
obligations set forth herein shall not extend to information, knowledge and data
that is publicly available or becomes publicly available through no act or
omission of the party owing a duty of confidentiality, or becomes available on a
non-confidential basis from a source other than the party owing a duty of
confidentiality so long as such source is not known by such party to be bound by
a confidentiality agreement with or other obligations of secrecy to the other
party.
          (c) In the event of a breach of the obligations hereunder by a party
hereto, the other party, in addition to all other available remedies, will be
entitled to injunctive relief to enforce the provisions of this Section 4.7 in
any court of competent jurisdiction.
     4.8 Assets in India and China. The Purchaser shall use its reasonable
efforts to arrange to take title to, and hold, any Transferred Assets located in
India and China in a manner that is intended to minimize Import Duties to the
extent practicable (such as, in substantially the same manner as the Seller as
communicated to the Purchaser prior to the date hereof (i.e., bonded warehouse,
etc.))
     4.9 Non-Transferred Inbound IP Licenses. The Seller agrees that with
respect to any Non-Transferred Inbound IP License that includes a provision
permitting the Seller or any of its Affiliates to grant a sublicense therein,
the Seller (or such Affiliate) shall, upon the Purchaser’s request and at the
Purchaser’s cost and expense, grant such a sublicense therein to the Purchaser
for use in the Business, and, to the extent that such a sublicense may be
granted only with the consent of the licensor, the Seller will, at the
Purchaser’s request, provide reasonable assistance to the Purchaser in
connection with the Purchaser’s efforts to obtaining such consent.
     4.10 Conditions. During the Pre-Closing Period, the Parties will each use
reasonable efforts to cause the conditions set forth in Sections 5 and 6 to be
satisfied on a timely basis. In particular, the Parties will each use all
commercially reasonable efforts to retain the services of the employees of the
Business, including those employees the continued employment of whom is a
condition to the Purchaser’s obligation pursuant to Section 5.11 of this
Agreement.
5. CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION TO CLOSE.
     The Purchaser’s obligation to purchase the Transferred Assets and to take
the other actions required to be taken by the Purchaser at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part, in writing):
     5.1 Accuracy of Representations.
          (a) Each of the Seller’s representations and warranties (other than
the Seller Extended Representations) in this Agreement (each considered without
regard to

33



--------------------------------------------------------------------------------



 



materiality qualifiers such as “material”, “in all material respects”, and
“Material Adverse Effect” set forth therein) shall be true and correct as of the
date of this Agreement and shall be true and correct as of the Closing Date as
if made on or as of the Closing Date, except (i) for representations and
warranties made that address matters only as of a particular date, which need
only have been true and correct as of such date, and (ii) where the failure of
such representation and warranty to be so true and correct has not had and would
not reasonably be expected to have a Seller Material Adverse Effect.
          (b) Each of the Seller Extended Representations shall be true and
correct as of the date of this Agreement and shall be true and correct as of the
Closing Date in all material respects except for Seller Extended Representations
made that address matters only as of a particular date, which need only have
been true and correct as of such date.
     5.2 Performance of Obligations. The Seller shall have performed, in all
material respects, all obligations required by this Agreement to be performed by
the Seller on or before the Closing Date.
     5.3 Antitrust. Any waiting periods applicable to the consummation of the
Transactions under the Antitrust Laws shall have expired or been terminated.
     5.4 Instruments of Transfer. Each Assignment and Assumption Agreement, bill
of sale and any other appropriate document of transfer in form and substance
reasonably acceptable to the Purchaser and the Seller, transferring the tangible
personal property included in the Transferred Assets to the Purchaser and
assigning to the Purchaser all rights of the Seller and its Affiliates in and to
all of the Transferred Contracts, shall have been executed on behalf of the
Seller (or the relevant Seller Affiliate) and delivered to the Purchaser.
     5.5 Ancillary Agreements. Each of the other Ancillary Agreements shall have
been executed on behalf of the Seller (or the relevant Seller Affiliate) and
delivered to the Purchaser.
     5.6 No Restraints. No injunction or other order preventing the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements
shall have been issued by any court of competent jurisdiction and shall remain
in effect; and no Legal Requirement that makes consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements illegal shall be in
effect.
     5.7 No Proceedings. There shall not be pending any suit, action or
proceeding (a) challenging or seeking to restrain, limit or prohibit any
transactions contemplated by this Agreement or (b) brought by a Governmental
Entity seeking to obtain from the Purchaser in connection with the transactions
contemplated by this Agreement any material commitments or seeking to prohibit
or limit the ownership, operation or control by the Purchaser or any of its
Affiliates of any material portion of the business or assets of the Purchaser
(including the Business) or any of its Affiliates.

34



--------------------------------------------------------------------------------



 



     5.8 Seller Required Approvals. The Seller shall have obtained (a) all
Seller Required Approvals with respect to contracts designated on Schedule 2.13
as “Reassignment Required for Closure” and (b) at least 25 out of the remaining
32 Seller Required Approvals, all of which shall remain in full force and
effect.
     5.9 Seller Closing Certificate. The Purchaser shall have received a
certificate, signed by a duly authorized officer of the Seller and dated the
Closing Date, to the effect that the conditions set forth in Sections 5.1, 5.2
and 5.8 have been satisfied (the “Seller Closing Certificate”).
     5.10 FIRPTA Certificate. The Purchaser shall have received the certificate
referenced in Section 1.14(e) dated as of the Closing Date.
     5.11 Transferred Employees. Not less than 80% of the employees of the
Business listed on Schedule 2.8(a) shall have accepted employment with the
Purchaser effective as of the Closing Date on terms reasonably satisfactory to
the Purchaser and shall not have given notice of their intention to terminate
employment.
     5.12 Employee Agreements. Each of the Employee Agreements shall remain in
full force and effect on the Closing Date, and each of the individuals party to
such Employee Agreements shall remain employed and none of them shall have given
written (including via email) notice of his or her intention to terminate
employment.
     5.13 Intracompany Accounts. All intracompany accounts with respect to the
Transferred Subsidiary shall have been settled.
     5.14 Supply Agreement. The Supply Agreement shall have been executed on
behalf of the Seller and delivered to the Purchaser.
     5.15 Allocation. The Allocation shall have been finalized pursuant to
Section 1.10.
6. CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE.
     The Seller’s obligation to sell and transfer the Transferred Assets to the
Purchaser and to take the other actions required to be taken by the Seller at
the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by the Seller, in whole
or in part, in writing):
     6.1 Accuracy of Representations.
          (a) Each of the Purchaser’s representations and warranties (other than
the Purchaser Extended Representations) in this Agreement (each considered
without regard to materiality qualifiers such as “material”, “in all material
respects”, and “Material Adverse Effect” set forth therein) shall be true and
correct as of the date of this Agreement and shall be true and correct as of the
Closing Date as if made on or as of the Closing Date, except (i) for
representations and warranties made that address matters

35



--------------------------------------------------------------------------------



 



only as of a particular date, which need only have been true and correct as of
such date, and (ii) where the failure of such representation and warranty to be
so true and correct has not had and would not reasonably be expected to have a
Purchaser Material Adverse Effect.
          (b) Each of the Purchaser Extended Representations shall be true and
correct as of the date of this Agreement and shall be true and correct as of the
Closing Date in all material respects except for Purchaser Extended
Representations made that address matters only as of a particular date, which
need only have been true and correct as of such date
     6.2 Performance of Obligations. The Purchaser shall have performed, in all
material respects, all obligations required by this Agreement to be performed by
the Purchaser on or before the Closing Date.
     6.3 Antitrust. Any waiting periods applicable to the consummation of the
Transactions under the Antitrust Laws shall have expired or been terminated.
     6.4 Delivery of Consideration. The Seller shall have received the Cash
Closing Payment referred to in Section 1.3(a).
     6.5 Instruments of Transfer. The Purchaser shall have delivered the
documents and instruments referred to in Section 1.13(a)(ii).
     6.6 Ancillary Agreements. Each of the other Ancillary Agreements shall have
been executed on behalf of the Purchaser (or the relevant Purchaser Affiliate)
and delivered to the Seller.
     6.7 No Restraints. No injunction or other order preventing the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements
shall have been issued by any court of competent jurisdiction and shall remain
in effect; and no Legal Requirement preventing consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements shall be in effect.
     6.8 Purchaser Closing Certificate. The Seller shall have received a
certificate, signed by a duly authorized officer of the Purchaser and dated the
Closing Date, to the effect that the conditions set forth in Sections 6.1 and
6.2 have been satisfied (the “Purchaser Closing Certificate”)
     6.9 Allocation. The Allocation shall have been finalized pursuant to
Section 1.10.
7. TERMINATION.
     7.1 Right to Terminate Agreement. This Agreement may be terminated prior to
the Closing:
          (a) by the mutual written consent of the Parties;

36



--------------------------------------------------------------------------------



 



          (b) by either Party after October 31, 2008 (the “Termination Date”) if
the Closing has not taken place by the Termination Date, unless the failure of
the Closing to take place on or before such date is attributable to a breach by
such Party of any of its obligations set forth in this Agreement;
          (c) by either party if a court of competent jurisdiction or other
Governmental Entity shall have issued a final and nonappealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting any of the Transactions;
          (d) by either Party pursuant to Section 4.3(c);
          (e) by the Purchaser if there has been a material breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement, or any such representation or warranty shall have become untrue after
the date of this Agreement, in either case such that the conditions in Section 5
would not be satisfied; provided, however, that if such breach is curable by the
Seller through the exercise of its reasonable efforts, then provided that the
Seller continues to exercise such reasonable efforts, the Purchaser may not
terminate this Agreement under this Section 7.1(e) prior to the Termination Date
unless such breach is not cured within 30 days of notice thereof;
          (f) by the Seller if there has been a material breach of any
representation, warranty, covenant or agreement made by the Purchaser in this
Agreement, or if any such representation or warranty shall have become untrue
after the date of this Agreement, in either case such that the conditions in
Section 6 would not be satisfied; provided, however, that if such breach is
curable by the Purchaser through the exercise of its reasonable efforts, then
provided that the Purchaser continues to exercise such reasonable efforts, the
Seller may not terminate this Agreement under this Section 7.1(f) prior to the
Termination Date unless such breach is not cured within 30 days of notice
thereof; or
          (g) by the Seller following receipt of a Takeover Proposal which the
Board of Directors of the Seller determines (after consultation with its
financial advisor and independent legal counsel) to be a Superior Proposal;
provided, however, that: (A) prior to such termination, the Seller has provided
the Purchaser a written notice that describes the Takeover Proposal and the
parties thereto; (B) within two Business Days following the delivery of the
notice referred to in clause (A) of this sentence, the Purchaser does not
propose adjustments in the terms and conditions of this Agreement the result of
which is that the Seller’s Board of Directors reasonably determines (after
consultation with its financial advisor and independent legal counsel) that such
Takeover Proposal is no longer a Superior Proposal and (C) as a condition of
such termination by the Seller pursuant to this Section 7.1(g), the Seller shall
pay to the Purchaser a fee of $10,000,000 in cash. Such payment shall be made by
wire transfer of immediately available funds to an account to be designated by
the Purchaser.
     7.2 Termination Procedures. If either Party wishes to terminate this
Agreement pursuant to Section 7.1, such Party will deliver to the other Party a
written

37



--------------------------------------------------------------------------------



 



notice stating that such Party is terminating this Agreement and setting forth a
brief statement of the basis on which such Party is terminating this Agreement.
     7.3 Effect of Termination. Upon the termination of this Agreement pursuant
to Section 7.1, neither Party will have any obligation or other liability to the
other Party, except that (a) the Parties will remain bound by the provisions of
this Section 7.3 and Sections 10.3, 10.4, 10.5, 10.6, 10.11, 10.12 and 10.16,
and by the provisions of the Confidentiality Agreement, and (b) neither Party
will be relieved of any liability for any breach, prior to such termination, of
its obligation to consummate the transactions contemplated by this Agreement or
its obligation to take any other action required to be taken by such Party at or
before the Closing.
8. INDEMNIFICATION.
     8.1 Survival of Representations. Subject to the provisions of this
Section 8, each of the representations, warranties, covenants and obligations
set forth in this Agreement and in any other Transactional Agreement shall
continue in full force and effect notwithstanding the occurrence of the Closing
and the consummation of the Transactions. Each General Representation, covenant
and obligation contained in this Agreement or any other Transactional Agreement
shall survive the Closing Date and will terminate and expire, and will cease to
be of any force or effect, at 11:59 p.m. (California time) on the first
anniversary of the Closing Date (the “General Survival Period”), and all
liability with respect thereto will thereupon be extinguished (except with
respect to any breach as to which notice was given prior thereto). The IP
Representations shall survive the Closing Date and will terminate and expire,
and will cease to be of any force or effect, at 11:59 p.m. (California time) on
the eighteen months following the Closing Date (the “IP Survival Period”), and
all liability with respect to thereto will thereupon be extinguished (except
with respect to any breach as to which notice was given prior thereto). The
Purchaser Extended Representations and the Seller Extended Representations shall
survive the Closing Date and will terminate and expire, and will cease to be of
any force or effect, at 11:59 p.m. (California time) on the date that is 90 days
following the expiration of the applicable statute of limitations, giving effect
to any extensions thereof. If written notice of a claim has been given prior to
the expiration of the applicable representations, warranties, covenants and
obligations by a party hereto to another party hereto or with respect to any
claim based on actual fraud or willful breach, then the relevant representations
and warranties shall survive as to such claim until such claim has been finally
resolved.
     8.2 Indemnification by the Seller.
          (a) The Seller hereby agrees that from and after the Closing it shall
indemnify, defend and hold harmless the Purchaser, its Affiliates, and their
respective directors, officers, shareholders, partners, members, attorneys,
accountants, agents, representatives and employees (other than the Transferred
Employees) and their heirs, successors and permitted assigns, each in their
capacity as such (the “Purchaser Indemnified Parties”, and collectively with the
Seller Indemnified Parties, the “Indemnified Parties”) from, against and in
respect of any Losses imposed on, sustained,

38



--------------------------------------------------------------------------------



 



incurred or suffered by, or asserted against, any of the Purchaser Indemnified
Parties, whether in respect of third party claims, claims between the parties
hereto, or otherwise, directly or indirectly relating to or arising out of:
               (i) any breach or inaccuracy of any representation or warranty
made by the Seller contained in this Agreement, the Seller Closing Certificate
or any other Transactional Agreement (it being understood that, for purposes of
this Section 8.2(a), any qualifications relating to materiality, including the
term “Material Adverse Effect”, or relating to knowledge contained in such
representation or warranty shall be disregarded for purposes of determining the
amount of Losses incurred);
               (ii) any breach of any covenant or agreement of the Seller or any
of its Affiliates contained in this Agreement or any Ancillary Agreement, other
than Section 4.2(b)(x);
               (iii) any failure to timely fulfill or discharge any of the
Excluded Liabilities;
               (iv) except as provided for in Section 8.2(a)(v), (x) Taxes (but
not including any such Taxes paid by the Seller prior to the Closing Date or to
the extent that the Seller maintained a specific reserve or provision for such
Taxes in the Financial Information) imposed on the Seller (including, without
limitation, any obligation to contribute to the payment of a Tax determined on a
consolidated, combined or unitary basis with respect to a group of corporations
that includes or included the Seller) with respect to taxable periods of the
Seller ending on or before the Closing Date; and (y) with respect to taxable
periods beginning before the Closing Date and ending after the Closing Date,
Taxes (but not including any such Taxes paid by the Seller prior to the Closing
Date to the extent the Seller maintained a specific reserve or provision for
such Taxes or in the Financial Information) imposed on the Seller which are
allocable pursuant to the next sentence, to the portion of such period ending on
the Closing Date. In the case of Taxes that are payable with respect to a
taxable period that begins before the Closing Date and ends after the Closing
Date, the portion of any such Tax that is allocable to the portion of the period
ending on the Closing Date shall be in the case of Taxes that are either
(A) based upon or related to income or receipts, or (B) imposed in connection
with any sale or other transfer or assignment of property (real or personal,
tangible or intangible) (other than conveyances pursuant to this Agreement),
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date (except that, solely for purposes of determining the marginal
tax rate applicable to income or receipts during such period in a jurisdiction
in which such tax rate depends upon the level of income or receipts, annualized
income or receipts may be taken into account if appropriate for an equitable
sharing of such Taxes); and in the case of Taxes not described in clause
(x) that are imposed on a periodic basis and measured by the level of any item,
deemed to be the amount of such Taxes for the entire period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period) multiplied by a fraction the numerator of which is
the number of calendar days in the period ending on the Closing Date and the
denominator of which is the number of calendar days in the entire period;

39



--------------------------------------------------------------------------------



 



               (v) Taxes payable by the Transferred Subsidiary to the extent
attributable to any period prior to the Closing Date, as determined under
Section 8.2(a)(iv), except to the extent liability for such taxes is accrued on
the Transferred Subsidiary Closing Balance Sheet. Notwithstanding any other
section of this Agreement, the indemnification under this Section 8.2(a)(v)
shall survive until sixty days after the statute of limitations for assessments
closes for the Transferred Subsidiary under the laws under which such Taxes may
become payable; and
               (vi) any inaccuracy in the amount of the Transferred Subsidiary
Closing Assets or the Transferred Subsidiary Closing Liabilities as reflected on
the Transferred Subsidiary Closing Balance Sheet.
          (b) Notwithstanding anything to the contrary contained in this
Agreement;
               (i) Except with respect to claims based on (w) fraud, (x) willful
breach of a covenant, (y) breach of any post-closing covenant or (z) any matter
contemplated by clauses (a)(iii), (a)(iv) or (a)(v) of Section 8.2, the
indemnification provided in this Section 8 shall be the sole and exclusive
post-Closing monetary remedy available to the Purchaser, as against the Seller
or any of its Affiliates, for any Losses arising under or related to this
Agreement or any other Transactional Agreement, it being understood that nothing
in this Section 8.2(b)(i) or elsewhere in this Agreement shall affect any
party’s rights to specific performance or other equitable remedies with respect
to the covenants referred to in this Agreement.
               (ii) Except with respect to claims based on (v) fraud,
(w) willful breach of a covenant, (x) breach of any post-closing covenant,
(y) breach of the IP Representations or Seller Extended Representations or
(z) indemnification pursuant to clauses (a)(iii), (a)(iv) or (a)(v) of Section
8.2, the maximum aggregate amount of indemnifiable Losses that may be recovered
from the Seller under this Agreement or any other Transactional Agreement shall
not exceed $12.5 million plus the amount of any Contingent Payment. Except with
respect to claims based on fraud, the maximum aggregate amount of indemnifiable
Losses that may be recovered from the Seller with respect to IP Representations
shall not exceed $31.25 million plus the amount of any Contingent Payment;
provided, however, except with respect to claims based on (v) fraud, (w) willful
breach of a covenant, (x) breach of any post-closing covenant, (y) breach of the
Seller Extended Representations or (z) indemnification pursuant to clauses
(a)(iii), (a)(iv) or (a)(v) of Section 8.2, the maximum aggregate amount of
indemnifiable Losses, that may be recovered from the Seller under this Agreement
or any other Transactional Agreement, including those with respect to the IP
Representations, shall not exceed $31.25 million plus the amount of any
Contingent Payment. Except with respect to claims based on (x) fraud, (y) breach
of any post-closing covenant or (z) indemnification pursuant to clauses
(a)(iii), (a)(iv) or (a)(v) of Section 8.2, the maximum aggregate amount of
indemnifiable Losses that may be recovered from the Seller under this Agreement
shall be equal to the Purchase Price plus the amount of any Contingent Payment.

40



--------------------------------------------------------------------------------



 



               (iii) Except with respect to claims based on (v) fraud,
(w) willful breach of a covenant, (x) breach of any post-closing covenant,
(y) breach of the Seller Extended Representations or (z) indemnification
pursuant to clauses (a)(iii), (a)(iv) or (a)(v) of Section 8.2 (such clauses
(v), (w), (x), (y) and (z), collectively “Non-Basketed Losses”), no
indemnification payment by the Seller with respect to any indemnifiable Losses
otherwise payable under Section 8.2(a) or any other Transactional Agreement
shall be payable until such time as all such indemnifiable Losses made or paid
under Section 8.2(a) shall aggregate to more than $375,000 (the “Deductible”),
after which time the Seller shall be liable for all indemnifiable Losses
exceeding the Deductible. In addition, except with respect to any Non-Basketed
Losses, no indemnification payment by the Seller with respect to any
indemnifiable Losses otherwise payable under Section 8.2(a) or any other
Transactional Agreement shall be payable in respect of any indemnification claim
or series of indemnification claims arising from the same or similar underlying
event or circumstance unless such claim is for Losses in an amount of at least
$10,000.
          (c) The Purchaser may set off any amounts due to the Purchaser under
the terms of this Section 8 against the Contingent Payment that may be owed to
the Seller pursuant to Section 1.6(a) and shall not be obligated to make any
such Contingent Payment to the extent of a bona fide claim for indemnification
made under this Section 8 pending final resolution of such claim.
     8.3 Indemnification by the Purchaser.
          (a) The Purchaser hereby agrees that from and after the Closing it
shall indemnify, defend and hold harmless the Seller, its Affiliates, and their
respective directors, officers, stockholders, partners, members, attorneys,
accountants, agents, representatives and employees and their heirs, successors
and permitted assigns, each in their capacity as such (the “Seller Indemnified
Parties”) from, against and in respect of any Losses imposed on, sustained,
incurred or suffered by, or asserted against, any of the Seller Indemnified
Parties, whether in respect of third party claims, claims between the parties
hereto, or otherwise, directly or indirectly relating to, arising out of or
resulting from, (i) any breach of any representation or warranty made by the
Purchaser contained in this Agreement, any Ancillary Agreement or any document
delivered pursuant to this Agreement for the period such representation or
warranty survives, (ii) any failure to timely discharge or fulfill any of the
Assumed Liabilities, (iii) any failure of the Transferred Subsidiary to timely
discharge or fulfill any Transferred Subsidiary Closing Liabilities to the
extent such Liabilities are accrued on the Transferred Subsidiary Closing
Balance Sheet, and (iv) any breach of a covenant or agreement of the Purchaser
contained in this Agreement, any Ancillary Agreement or any document delivered
pursuant to this Agreement.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, except with respect to claims based on (x) fraud, or (y) willful
breach of a covenant or breach of a post-closing covenant or (z) indemnification
pursuant to Section 8.3(a)(ii) or (iii), no indemnification payment by the
Purchaser with respect to any indemnifiable Losses otherwise payable under
Section 8.3(a) shall be payable until such

41



--------------------------------------------------------------------------------



 



time as all such indemnifiable Losses made or paid under Section 8.3(a) shall
aggregate to more than $375,000, after which time the Purchaser shall be liable
in full for all indemnifiable Losses exceeding such amount. In addition, no
indemnification payment by the Purchaser with respect to any indemnifiable
Losses otherwise payable under Section 8.3(a)(i) or any other Transactional
Agreement shall be payable in respect of any indemnification claim or series of
indemnification claims arising from the same or similar underlying event or
circumstance unless such claim is for Losses in an amount of at least $10,000.
     8.4 Third Party Claim Indemnification Procedures.
          (a) In the event that any written claim or demand for which an
indemnifying party (an “Indemnifying Party”) may have liability to any
Indemnified Party hereunder, other than those relating to Taxes (which are the
subject of Section 2.14) is asserted against or sought to be collected from any
Indemnified Party by a third party (a “Third Party Claim”), such Indemnified
Party shall promptly, but in no event more than ten days following such
Indemnified Party’s receipt of a Third Party Claim, notify the Indemnifying
Party in writing of such Third Party Claim, the amount or the estimated amount
of damages sought thereunder to the extent then ascertainable (which estimate
shall not be conclusive of the final amount of such Third Party Claim), any
other remedy sought thereunder, any relevant time constraints relating thereto
and, to the extent practicable, any other material details pertaining thereto (a
“Claim Notice”); provided, however, that the failure timely to give a Claim
Notice shall affect the rights of an Indemnified Party hereunder only to the
extent that such failure has a prejudicial effect on the defenses or other
rights available to the Indemnifying Party with respect to such Third Party
Claim. The Indemnifying Party shall have 30 days after receipt of the Claim
Notice (the “Notice Period”) to notify the Indemnified Party that it desires to
defend the Indemnified Party against such Third Party Claim unless the
Indemnified Party has notified the Indemnifying Party in the Claim Notice that
it has determined in good faith that there is a reasonable probability that such
Third Party Claim may adversely affect it or its Affiliates other than as a
result of monetary damages; it being understood that by assuming the defense of
a Third Party Claim, the Indemnifying Party shall conclusively acknowledge that
it has an indemnity obligation with respect to such Third Party Claim.
          (b) In the event that the Indemnifying Party notifies the Indemnified
Party within the Notice Period that it desires to defend the Indemnified Party
against a Third Party Claim, the Indemnifying Party shall have the right to
defend the Indemnified Party by appropriate proceedings and shall have the sole
power to direct and control such defense, with counsel reasonably satisfactory
to the Indemnified Party at its expense. Once the Indemnifying Party has duly
assumed the defense of a Third Party Claim, the Indemnified Party shall have the
right, but not the obligation, to participate in any such defense and to employ
separate counsel of its choosing. The Indemnified Party shall participate in any
such defense at its expense unless (i) the Indemnifying Party and the
Indemnified Party are both named parties to the proceedings and the Indemnified
Party shall have reasonably concluded that representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them, or (ii)

42



--------------------------------------------------------------------------------



 



the Indemnified Party assumes the defense of a Third Party Claim after the
Indemnifying Party has failed to diligently pursue a Third Party Claim it has
assumed, as provided in the first sentence of Section 8.4(c). The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
settle, compromise or offer to settle or compromise any Third Party Claim on a
basis that would result in (i) the imposition of a consent order, injunction or
decree that would restrict the future activity or conduct of the Indemnified
Party or any of its Affiliates, (ii) a finding or admission of a violation of a
Legal Requirement or violation of the rights of any Person by the Indemnified
Party or any of its Affiliates, (iii) a finding or admission that would have an
adverse effect on other claims made or threatened against the Indemnified Party
or any of its Affiliates, or (iv) any monetary liability of the Indemnified
Party that will not be promptly paid or reimbursed by the Indemnifying Party.
          (c) If the Indemnifying Party (i) elects not to defend the Indemnified
Party against a Third Party Claim, whether by not giving the Indemnified Party
timely notice of its desire to so defend or otherwise, (ii) is not entitled to
defend the Third Party Claim as a result of the Indemnified Party’s election to
defend the Third Party Claim as provided in Section 8.4(a), or (iii) after
assuming the defense of a Third Party Claim, fails to take reasonable steps
necessary to defend diligently such Third Party Claim within ten days after
receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Party shall have the right but
not the obligation to assume its own defense; it being understood that the
Indemnified Party’s right to indemnification for a Third Party Claim shall not
be adversely affected by assuming the defense of such Third Party Claim. The
Indemnified Party shall not settle a Third Party Claim without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld.
          (d) The Indemnified Party and the Indemnifying Party shall cooperate
in order to ensure the proper and adequate defense of a Third Party Claim,
including by providing access to each other’s relevant business records and
other documents, and employees; it being understood that the costs and expenses
of the Indemnified Party relating thereto shall be Losses.
          (e) The Indemnified Party and the Indemnifying Party shall use
reasonable efforts to avoid production of confidential information (consistent
with applicable Legal Requirements), and to cause all communications among
employees, counsel and others representing any party to a Third Party Claim to
be made so as to preserve any applicable attorney-client or work-product
privileges.
     8.5 Claims Procedure. If an Indemnified Party wishes to make a claim for
indemnification hereunder for a Loss that does not result from a Third Party
Claim (a “Direct Claim”), the Indemnified Party shall notify the Indemnifying
Party in writing of such Direct Claim, the amount or the estimated amount of
damages sought thereunder to the extent then ascertainable (which estimate shall
not be conclusive of the final amount of such Direct Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto. The
Indemnifying Party shall have a period of 30 days within which to respond

43



--------------------------------------------------------------------------------



 



to any Direct Claim or any Claim Notice relating to a Third Party Claim. If the
Indemnifying Party does not respond within such 30-day period, the Indemnifying
Party will be deemed to have accepted such Claim. If the Indemnifying Party
rejects all or any part of such Claim, the Seller and the Purchaser shall
attempt in good faith for 30 days to resolve such claim. If no such agreement
can be reached through good faith negotiation within 30 days, either the
Purchaser or the Seller may commence an action in accordance with Section 10.3.
     8.6 Adjustments to Losses.
          (a) Insurance. In calculating the amount of any Loss, the proceeds
actually received by the Indemnified Party or any of its Affiliates under any
insurance policy or pursuant to any claim, recovery, settlement or payment by or
against any other Person in each case relating to the Third Party Claim or the
Direct Claim, net of any actual costs, expenses or premiums incurred in
connection with securing or obtaining such proceeds, shall be deducted, except
to the extent that the adjustment itself would excuse, exclude or limit the
coverage of all or part of such Loss. In the event that an Indemnified Party has
any rights against a third party with respect to any occurrence, claim or loss
that results in a payment by an Indemnifying Party under this Section 8, such
Indemnifying Party shall be subrogated to such rights to the extent of such
payment; provided that until the Indemnified Party recovers full payment of the
Loss related to any such Direct Claim, any and all claims of the Indemnifying
Party against any such third party on account of said indemnity payment is
hereby expressly made subordinate and subject in right of payment to the
Indemnified Party’s rights against such third party. Without limiting the
generality or effect of any other provision hereof, each Indemnified Party and
Indemnifying Party shall duly execute upon request all instruments reasonably
necessary to evidence and perfect the subrogation and subordination rights
detailed herein, and otherwise cooperate in the prosecution of such claims.
          (b) Reimbursement. If an Indemnified Party recovers an amount from a
third party in respect of a Loss that is the subject of indemnification
hereunder after all or a portion of such Loss has been paid by an Indemnifying
Party pursuant to this Section 8, the Indemnified Party shall promptly remit to
the Indemnifying Party the excess (if any) of (i) the amount paid by the
Indemnifying Party in respect of such Loss, plus the amount received from the
third party in respect thereof, less (ii) the full amount of Loss.
     8.7 Payments. The Indemnifying Party shall pay all amounts payable pursuant
to this Section 8, by wire transfer of immediately available funds, promptly
following receipt from an Indemnified Party of a bill, together with all
accompanying reasonably detailed back-up documentation, for a Loss that is the
subject of indemnification hereunder, unless the Indemnifying Party in good
faith disputes the Loss, in which event it shall so notify the Indemnified
Party. In any event, the Indemnifying Party shall pay to the Indemnified Party,
by wire transfer of immediately available funds, the amount of any Loss for
which it is liable hereunder no later than three days following any final
determination of such Loss and the Indemnifying Party’s liability therefor. A
“final determination” shall exist when (a) the parties to the dispute have
reached an

44



--------------------------------------------------------------------------------



 



agreement in writing, (b) a court of competent jurisdiction shall have entered a
final and nonappealable order or judgment, or (c) an arbitration or like panel
shall have rendered a final nonappealable determination with respect to disputes
the parties have agreed to submit thereto.
     8.8 Characterization of Indemnification Payments. All payments made by an
Indemnifying Party to an Indemnified Party in respect of any claim pursuant to
Section 8.2 or 8.3 hereof shall be treated as adjustments to the Purchase Price
for Tax purposes.
     8.9 Effect of Waiver of Condition. Neither the Purchaser’s nor the Seller’s
right to indemnity pursuant to this Section 8 shall be adversely affected by its
waiver of a condition to closing set forth in Section 8 unless the express terms
of such waiver also include a specific and unambiguous waiver of the right to
indemnity with respect to the matter that is the subject of the waiver.
9. EMPLOYEE MATTERS.
     9.1 Employment Matters.
          (a) Immediately prior to the Closing, the Purchaser shall, or shall
cause its applicable Affiliate to, extend, to each Specified Employee, an offer
of employment (the “Offer Letter”) that, if accepted, would: (i) provide such
Specified Employee with compensation, benefits and terms of employment
(including job title) that are substantially comparable in the aggregate to the
compensation, benefits and terms of employment provided by the Seller (or any
applicable Affiliate of the Seller) to such Specified Employee immediately prior
to the Closing (excluding equity based plans, defined benefit pension plans,
retiree medical programs and severance plans and practices); and (ii) include a
consent by each Specified Employee to disclosure of the Specified Employee’s
personnel file and transfer of such personnel file and other employment records
pertaining to such Specified Employee, to the Purchaser. Effective on the
Closing Date, the Seller (or the applicable Affiliate of the Seller) shall
accept the resignation of, and effective as of the Closing Date, the Purchaser
will hire each such Specified Employee who accepts and executes the Offer Letter
(such employees who commence working for the Purchaser (or an Affiliate of the
Purchaser) immediately following the Closing, collectively the “Hired
Employees”). The Seller consents to the Purchaser (or an Affiliate of the
Purchaser) contacting such Specified Employees with respect to the desire of
such employees to enter the employ of the Purchaser (or an Affiliate of the
Purchaser) and the Seller shall cooperate with the efforts of the Purchaser (or
an Affiliate of the Purchaser) to cause such Specified Employees to accept any
offers of employment by the Purchaser (or an Affiliate of the Purchaser) and to
execute Offer Letters. Notwithstanding the foregoing, nothing herein shall be
construed as to prevent the Purchaser (or an Affiliate of the Purchaser) from
terminating the employment of any Hired Employee at any time after the Closing
Date for any reason (or no reason), except as set forth in the Offer Letter of
such Specified Employee executed by the Purchaser (or an Affiliate of the
Purchaser) pursuant to this Section 9.1. The Seller shall deliver to the
Purchaser on or before the Closing Date (or as soon as reasonably practicable
after the

45



--------------------------------------------------------------------------------



 



Closing Date) all personnel files and employment records relating to the Hired
Employees. Hired Employees will receive credit for such employees’ period of
employment with the Seller (or an Affiliate of the Seller) for purposes of
calculating severance benefits required under any Legal Requirements and
benefits under any vacation, entitled leave or severance plan (excluding, for
the avoidance of doubt, any 401(k) plan) and the Purchaser’s Offer Letter to
Hired Employees in the United States will include a provision that the Purchaser
will assume the Seller’s obligation with respect to accrued but untaken vacation
entitlements existing as of the Closing Date up to a maximum of 40 hours for any
Hired Employee (collectively, the “Assumed Accrued Vacation”) and the Hired
Employee would consent to this in lieu of payment from the Seller for that
portion of any accrued vacation entitlement; provided, however, that if a Hired
Employee received severance payment in connection with this Transaction or the
transfer of such employee’s employment from the Seller (or an Affiliate of the
Seller) to the Purchaser (or an Affiliate of the Purchaser) such Hired Employee
shall not receive credit from the Purchaser for such employee’s employment with
the Seller (or any of its Affiliates) for purposes of severance benefits;
provided, further, that a Hired Employee shall only be entitled to receive
credit from the Purchaser for such employee’s employment with the Seller (or any
of its Affiliates) to the extent recognized by the Seller (or its Affiliates)
under the applicable similar Seller Plan, provided that such crediting of
service does not result in any duplication of benefits. Effective as of the
Closing, the Purchaser shall assume the Seller’s obligations with respect to the
Assumed Accrued Vacation.
          (b) If any inactive employee of the Seller listed on Schedule 9.1(b)
who would otherwise have received an offer of employment from the Purchaser in
accordance with Section 9.1(a), becomes eligible to return from an approved
leave of absence to active work status after the Closing Date during the 6-month
period following the commencement of that leave (or such shorter period
following the commencement of that leave during which he would be entitled to
reemployment under either applicable Legal Requirements or the Seller’s policies
and procedures in existence immediately prior to the Closing Date), the
Purchaser shall, or shall cause its applicable Affiliate to, extend an offer of
employment to such person and any such person who accepts such an offer and
commences working for the Purchaser(or an Affiliate of the Purchaser) shall be
treated as a Hired Employee as of the date of hire by the Purchaser; provided,
however, that no such employee of the Seller shall be guaranteed reinstatement
to active service if he is incapable of working in accordance with the policies,
practices and procedures of the Purchaser (or an Affiliate of the Purchaser) or
if his return to employment is contrary to the terms of his leave.
     9.2 Special Jurisdiction Employees.
          (a) Effective as of immediately after the Closing, the Purchaser
agrees to (or to cause its applicable Affiliates to) employ the Special
Jurisdiction Employees at least to the extent required by applicable Legal
Requirements (other than those who are inactive as of the Closing Date to the
extent permitted by applicable Legal Requirements). For the avoidance of doubt,
the Purchaser shall provide each Special

46



--------------------------------------------------------------------------------



 



Jurisdiction Employee with compensation, benefits and terms of employment
(including job title) that are substantially comparable in the aggregate to the
compensation, benefits and terms of employment provided by the Seller (or any
applicable Affiliate of the Seller) to such Special Jurisdiction Employee
immediately prior to the Closing (excluding equity based plans, defined benefit
pension plans, retiree medical programs and severance plans and packages), and
the Purchaser shall provide each Special Jurisdiction Employee credit for such
employees’ period of employment with the Seller (or an Affiliate of the Seller)
for purposes of calculating severance benefits required under any Legal
Requirement and benefits under any vacation, entitled leave or severance plan.
The Parties shall cooperate with each other to comply with all applicable
provisions of the European Union Acquired Rights Directive or other
country-specific legal standards or applicable laws in connection with the
termination of the Special Jurisdiction Employees. The Seller shall pay to the
Purchaser an amount equal to the accrued liabilities recorded by the Seller for
vacation or other paid time off as of the Closing Date.
          (b) If any inactive employee of the Seller (or any Affiliate of the
Seller) listed on Schedule 9.2(b) who would otherwise have received an offer of
employment from the Purchaser in accordance with Section 9.2(a), becomes
eligible to return from an approved leave of absence to active work status after
the Closing Date during the 6-month period following the commencement of that
leave (or such shorter period following the commencement of that leave during
which he would be entitled to reemployment under either applicable Legal
Requirements or the Seller’s policies and procedures in existence immediately
prior to the Closing Date), the Purchaser shall, or shall cause its applicable
Affiliate to, extend an offer of employment to such person and any such person
who accepts such an offer as of the date of hire by the Purchaser (each such
person a “Special Jurisdiction Transferred Employee”); provided, however, that
no such employee of the Seller shall be guaranteed reinstatement to active
service if he is incapable of working in accordance with the policies, practices
and procedures of the Purchaser (or an Affiliate of the Purchaser) or if his
return to employment is contrary to the terms of his leave.
          (c) To the extent any notification or consultation requirements are
imposed by applicable Legal Requirements with regard to the Transactions as
regards Special Jurisdiction Employees, the Purchaser and the Seller agree to
cooperate to ensure that such notification or consultation requirements are
completed.
     9.3 Waiver of Waiting Period. With respect to each Hired Employee and
Special Jurisdiction Transferred Employee, the Purchaser shall use commercially
reasonable efforts to waive all waiting periods and pre-existing condition
exclusions for group health and dental coverage and shall give appropriate
credit for all co-payments and deductibles paid or accrued under the Seller’s
employee benefit plans for the plan year in which the Closing occurs.
     9.4 Certain Foreign National Employees. The parties recognize that the
Specified Employees listed on Schedule 9.4 are in nonimmigrant visa status or
have applications for lawful permanent residence pending with the relevant
Governmental Entities (the “Affected Foreign National Employees”). The parties
further recognize that

47



--------------------------------------------------------------------------------



 



new or amended petitions with respect to such Affected Foreign National
Employees may be required in certain of these cases identified on Schedule 9.4,
unless the Purchaser (or any of the Purchaser’s Affiliates, as the case may be),
is deemed the “successor-in- interest” to the Seller (as such term is used in
pronouncements by the U.S. Citizenship and Immigration Service (“USCIS”)) with
respect to such Affected Foreign National Employees. Accordingly, the Purchaser
hereby agrees to assume, the Seller’s obligations to the USCIS as
“successor-in-interest under such pending applications with respect to the
related Affected Foreign National Employees (including any obligations arising
from or under attestations made in each certified and still effective Labor
Condition Application (“LCA”) filed by the Seller with respect to any such
Affected Foreign National Employees); provided that such assumption shall not
grant to any such Affected Foreign National Employee any rights enforceable by
such employee against the Purchaser. Each party agrees to use commercially
reasonable efforts to take such actions as may reasonably be requested at and
following the Closing Date to document to the USCIS or such other Governmental
Entity, as the case may be, as may be necessary to memorialize the
“successor-in-interest” relationship with respect to any Affected Foreign
National Employees. The Seller shall provide the Purchaser with true and
complete copies of all applications, petitions and other documentation related
to the Affected Foreign National Employees’ immigration status on or before the
Closing Date.
     9.5 W-2/Payroll Matters. The Seller and the Purchaser shall adopt the
“standard procedure” for preparing and filing IRS Forms W-2 (Wage and Tax
Statements), as described in Revenue Procedure 2004-53. Under this procedure,
the Purchaser, as the successor employer, shall provide, as applicable, all
required Forms W-2 to all Hired Employees reflecting all wages paid and Taxes
withheld by the Purchaser as the successor employer for the portion of the
calendar year beginning on the day after the Closing Date. Sellers as the
predecessor employer shall provide Forms W-2 to all Hired Employees reflecting
all wages paid and taxes withheld by Sellers or its Affiliate for the portion of
the calendar year beginning January 1, 2008 and ending on the Closing Date. In
addition, the Seller and the Purchaser shall adopt the “standard procedure” of
Revenue Procedure 2004-53 for purposes of filing IRS Forms W-4 (Employee’s
Withholding Allowance Certificate) and W-5 (Earned Income Credit Advance Payment
Certificate). Under this procedure, the Seller shall keep on file all IRS Forms
W-4 and W-5 provided by the Hired Employees for the period required by
applicable law concerning record retention and the Purchaser will obtain new IRS
Forms W-4 and W-5 with respect to each Hired Employee.
     9.6 Accrued Amounts. The Seller shall pay (a) to each Hired Employee
employed as of the Closing Date an amount equal to such employee’s accrued
vacation or other paid time off as of the Closing Date, excluding any Assumed
Accrued Vacation, and (b) other than as mandated by Legal Requirement, which
shall be set forth on Section 9.6(b) of the Seller Disclosure Schedules, to each
Special Jurisdiction Transferred Employee an amount equal to such employee’s
accrued vacation or other paid time off as of the Closing Date.

48



--------------------------------------------------------------------------------



 



     9.7 COBRA. The Seller shall be responsible for all liabilities relating to
or arising under COBRA and any similar state law for employees of the Business
and their beneficiaries who experience a “qualifying event” (as defined under
COBRA) at any time on or prior to the Closing Date. The Seller agrees that it
shall be the Seller’s sole responsibility to provide the required notices under
COBRA to all M&A Qualified Beneficiaries (as defined in Treas. Reg. Section
54.4980B-9, Q&A 4), and to provide coverage under COBRA to such individuals.
     9.8 WARN. The Seller shall be responsible for providing or discharging any
and all notifications, benefits and liabilities to, as applicable, Specified
Employees and Governmental Entities required by the WARN Act due to Employment
Loss occurring to Specified Employees as a result of the transactions
contemplated by this Agreement; provided, however, that the Purchaser shall be
responsible for any obligation with respect to the Hired Employees under the
WARN Act arising solely as a result of action taken by the Purchaser on or after
the Closing Date.
     9.9 No Third Party Rights. Notwithstanding the foregoing, nothing contained
herein shall (i) be treated as an amendment of any particular employee benefit
plan, (ii) give any third party any right to enforce the provisions of this
Section 9 or (iii) obligate the Purchaser (or any Affiliate of the Purchaser) to
(x) maintain any particular employee benefit plan or (y) retain the employment
of any particular employee.
     9.10 Employee Communications. Prior to making any written or oral
communications to the Specified Employees and the Special Jurisdiction Employees
pertaining to compensation or benefit matters that are affected by the
transactions contemplated by this Agreement, the Seller shall provide the
Purchaser with a copy of the intended communication, the Purchaser shall have a
reasonable period of time to review and comment on the communication, and the
Purchaser and the Seller shall cooperate in providing any such mutually
agreeable communication.
     9.11 401(k) Plan. The account balances of the Hired Employees who
participate in the retirement plan maintained by Seller or its Affiliate that is
intended to qualify under Section 401(a) of the Code and that contains a cash or
deferred arrangement under Section 401(k) of the Code (“Seller 401(k) Plan”)
shall be fully vested as of the Closing Date and the Seller shall take any
actions necessary to ensure that such account balances are distributable from
the Seller 401(k) Plan on and after the Closing Date.
10. MISCELLANEOUS.
     10.1 No Implied Representations. The Parties acknowledge that, except as
expressly set forth in Sections 2 and 3 and in the Ancillary Agreements, neither
Party has made or is making any representations or warranties whatsoever to the
other, implied or otherwise.
     10.2 Further Actions.

49



--------------------------------------------------------------------------------



 



          (a) From and after the Closing Date, each party hereto shall cooperate
(and shall cause its Affiliates to cooperate) with the other party, and shall
cause to be executed and delivered such documents and cause such other actions
to be taken as the other party may reasonably request, for the purpose of
evidencing and consummating the Transactions.
          (b) The Purchaser: (i) acknowledges that certain of the Transferred
Assets may inadvertently include or have incorporated into them certain other
assets that are not part of the Transferred Assets (such as, by way of example
only, information or software retained on a computer hard drive); (ii) agrees to
promptly convey such other assets to the Seller, or dispose of such other
assets, each in the manner reasonably requested by the Seller (provided that the
Purchaser and the Seller shall jointly share any out-of-pocket cost or expense
associated with the foregoing); and (iii) agrees that, without the prior written
consent of the Seller, neither it nor any of its Affiliates will use any of such
other assets in any way whatsoever or disclose any information contained in such
other assets or use such other assets for the benefit of the Purchaser or its
Affiliates or any other third party (other than the Seller and its Affiliates).
          (c) The Seller: (i) acknowledges that certain Transferred Assets may
inadvertently not be transferred and delivered as of the Closing Date;
(ii) agrees to promptly convey such assets to the Purchaser in the manner
reasonably requested by the Purchaser (provided that the Purchaser and the
Seller shall jointly share any out-of-pocket cost or expense associated with the
foregoing); and (iii) agrees that, without the prior written consent of the
Purchaser, neither it nor any of its Affiliates will use any of such assets in
any way whatsoever or disclose any information contained in such assets or use
such assets for the benefit of the Seller or its Affiliates or any other third
party (other than the Purchaser and its Affiliates).
          (d) The Seller shall use its reasonable efforts to obtain all Seller
Required Approvals not obtained on or before the Closing Date as promptly as
practicable after the Closing Date; provided, however, that none of the Seller
or the Purchaser nor any of their respective Affiliates shall be required to pay
any consideration to obtain any Seller Required Approvals other than, in the
case of any Seller Required Approval that is a consent relating to a contract,
any de minimis fees, expenses or other consideration or other fees or expenses
required to be paid pursuant to the express provisions of such contract, which
consideration, fees or expenses shall be paid by the Seller.
     10.3 Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver
of Trial By Jury. THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED IN ALL RESPECTS BY, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW). Each party hereto agrees that it
shall bring any action or proceeding in respect of any claim arising out of or
related to this Agreement or the transactions contained in or contemplated by
this Agreement and the Ancillary Agreements, exclusively in the United States
District Court for the Southern District of New York or any New York State court
sitting in New York City (the “Chosen Courts”),

50



--------------------------------------------------------------------------------



 



and solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement or any of the Ancillary
Agreements (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (c) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any party hereto and
(d) agrees that service of process upon such party in any such action or
proceeding shall be effective if notice is given in accordance with
Section 10.4. Each party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. Notwithstanding anything to the contrary
herein, neither Party may commence any action or proceedings (other than
temporary injunction) in respect of any claim arising out of or related to this
Agreement or the transactions contained in or contemplated by this Agreement and
the Ancillary Agreements unless such Party has used reasonable commercial
efforts to negotiate and resolve the dispute with the other party for 30 days.
Each party agrees that it will negotiate in good faith with the other party
through officers ranked Vice President or higher during such 30-day period in an
effort to resolve any such dispute.
     10.4 Notices. Any notice or other communication required or permitted to be
delivered to either Party under this Agreement must be in writing and will be
deemed properly delivered, given and received when delivered (by hand, certified
mail, return receipt requested, by courier or express delivery service or by
facsimile) to the Person at the address, or facsimile telephone number set forth
beneath the name of such Party below (or to such other address or facsimile
telephone number as such Party shall have specified in a written notice given to
the other Party):
if to Purchaser:
NXP B.V.
High Tech Campus 60
5656 AG Eindhoven
The Netherlands
Attention: Guido R.C. Dierick
Facsimile: +31-40-27-29658
with copies to:
NXP Semiconductors USA, Inc.
1109 McKay Drive
San Jose, California 95131
Attention: James N. Casey
Facsimile: +1-408-474-7100

51



--------------------------------------------------------------------------------



 



and
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, CA 94303-3308
Attention: Scott D. Miller
Facsimile: (650) 461-5700
if to the Seller:
Conexant Systems, Inc.
4000 MacArthur Blvd.
Newport Beach, CA., 92660
Attention: Jean Hu
Facsimile: (949) 483-3971
with a copy to:
Cooley Godward Kronish LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Attention: Steven M. Przesmicki
Facsimile: (858) 550-6420
     10.5 Public Announcements. Notwithstanding anything to the contrary
contained herein, except as may be required by any Legal Requirement, each Party
shall provide each other with a reasonable opportunity to review and to comment
upon, and each party shall specifically approve in advance, any press release or
other public statement or filing relating to this Agreement or any of the
Transactions.
     10.6 Fees and Expenses. Except to the extent specifically provided
otherwise herein, each Party hereto shall bear and pay all fees, costs and
expenses that have been incurred or that will be incurred in the future by such
party in connection with: (i) the negotiation, preparation and review of the
Transactional Agreements and any other document and certificate related thereto;
(ii) the preparation and submission of any filing or notice required be made or
given by such party in connection with any of the Transactions; and (iii) the
consummation and performance of the Transactions.
     10.7 Books and Records. To the extent that any portion of the Books and
Records is, at the Closing Date held by the Seller but physical possession of
such Books and Records is not transferred on the Closing Date, the Seller shall
be obligated to deliver that portion of the Books and Records only upon the
request of the Purchaser, provided that the Seller will cooperate reasonably
with the Purchaser at the Purchaser’s request to

52



--------------------------------------------------------------------------------



 



identify any such Books and Records held by the Seller. The Seller shall be
entitled to retain copies of the Books and Records in its possession in
accordance with its existing document retention policy for administrative,
non-business purposes only; provided that such Books and Records shall be used
solely for such purposes and shall be kept strictly confidential and not
disclosed to any other person, except as may be required by Legal Requirement.
The Seller shall not be obligated to retain such Books and Records beyond the
period specified in the Seller’s existing document retention policies. Each
party agrees that it will cooperate with and make available to the other party,
during normal business hours, all Books and Records, information and employees
(without substantial disruption of employment) retained and remaining in
existence after the Closing which are necessary or useful in connection with any
Tax inquiry, audit, investigation or dispute, any litigation or investigation or
any other matter requiring any such Books and Records, information or employees
for any reasonable business purpose. The party requesting any such Books and
Records, information or employees shall bear all of the out-of-pocket costs and
expenses (including attorneys’ fees, but excluding reimbursement for salaries
and employee benefits) reasonably incurred in connection with providing such
Books and Records, information or employees.
     10.8 Nonsolicitation and Non-Competition.
          (a) During the period beginning upon the Closing and ending on the
third anniversary of the Closing (the “No-Hire Period”) the Parties shall not,
and shall ensure that their respective Affiliates do not, without the prior
written consent of the other Party, directly or indirectly hire (including by
contracting through an independent contractor, consultant or other third party)
any Restricted Employee. During the period beginning upon the Closing and ending
on the third anniversary of the Closing (the “Non-Solicitation Period”) the
Parties shall not, and shall ensure that their respective Affiliates do not,
without the prior written consent of the other Party, directly or indirectly
solicit for employment (including by contracting through an independent
contractor, consultant or other third party) any Restricted Employee of the
other Party. “Restricted Employee” shall mean, in the case of the employees of
the Purchaser, any Hired Employee or Special Jurisdiction Transferred Employee,
and, in the case of the employees of the Seller, any person who is an employee
of the Seller immediately prior to the Closing Date and who has been actively
involved in the Transactions or any individual that is identified on
Schedule 10.8(a). Notwithstanding the foregoing provisions of this Section 10.8,
such provisions will not prevent either Party from (i) causing to be placed any
general advertisement or similar notice that is not targeted specifically at
employees of the other Party or its Affiliates, or (ii) engaging any recruiting
firm or similar organization to identify or solicit persons for employment on
behalf of such Party, which firm or organization may solicit employees of the
other Party, as long as such recruiting firm or organization is not instructed
to target any employees of the other Party or its Affiliates.
          (b) The Seller agrees that for the period commencing on the Closing
Date and expiring on the third anniversary of the Closing Date neither it nor
any of its Affiliates shall, directly or indirectly, alone or with others, as
stockholders or otherwise, invest in, contribute capital to, raise capital for
or participate in the business or

53



--------------------------------------------------------------------------------



 



management of any business that (i) engages in the design, development,
marketing, sale, offer for sale, use, importation or distribution of products or
methods in the STB or the DTV fields or (ii) competes with the Business.
     10.9 Assignment. Neither Party may assign any of its rights or delegate any
of its obligations under this Agreement (whether voluntarily, involuntarily, by
way of merger or otherwise) to any other Person without the prior written
consent of the other Party; provided, however, that the Seller may, prior to the
Closing, assign to any Person its right to receive all or any portion of the
cash payment to be made by the Purchaser at the Closing, and that, subject to
Section 1.16, the Purchaser may assign any and all of its rights under this
Agreement or any other Transaction Agreement to one or more of its wholly owned
subsidiaries (but no such assignment shall relieve the Purchaser of any of its
obligations hereunder).
     10.10 Parties in Interest. Nothing in this Agreement express or implied is
intended to provide any rights or remedies to any employee of the Seller or to
any other Person other than the Parties, Indemnified Parties and their
respective successors, legal representatives and permitted assigns.
     10.11 Severability. In the event that any provision of this Agreement, or
the application of such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to Persons or circumstances other than
those as to which it is determined to be invalid, unlawful, void or
unenforceable, will not be affected and will continue to be valid and
enforceable to the fullest extent permitted by law.
     10.12 Entire Agreement. This Agreement (including all Schedules and
Exhibits hereto), the Confidentiality Agreement (which remains in full force and
effect) and the Ancillary Agreements set forth the entire understanding of the
Parties and supersede all prior agreements and understandings, oral or written,
between the Parties relating to the subject matter hereof and thereof. In the
event of any conflict or inconsistency between the terms of this Agreement and
any Ancillary Agreement, the terms of this Agreement shall govern.
     10.13 Waiver. Any provision of this Agreement may be waived if, and only
if, such waiver is in writing and signed by the party against whom the waiver is
to be effective. No failure on the part of either Party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either Party in exercising any power, right, privilege or remedy under this
Agreement, will operate as a waiver thereof; and no single or partial exercise
of any such power, right, privilege or remedy will preclude any other or further
exercise thereof or of any other power, right, privilege or remedy.

54



--------------------------------------------------------------------------------



 



     10.14 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of both
Parties.
     10.15 Bulk Sales. The Seller and the Purchaser agree to waive compliance
with Article 6 of the Uniform Commercial Code as adopted in each of the
jurisdictions in which any of the Transferred Assets are located to the extent
that such Article is applicable to the transactions contemplated hereby.
     10.16 Counterparts. This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one and the same Agreement.
     10.17 Interpretation of Agreement.
          (a) Each Party acknowledges that it has participated in the drafting
of this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
connection with the construction or interpretation of this Agreement.
          (b) Whenever required by the context hereof, the singular number will
include the plural, and vice versa; the masculine gender will include the
feminine and neuter genders; and the neuter gender will include the masculine
and feminine genders.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, will not be deemed to be terms of limitation, and will
be deemed to be followed by the words “without limitation.”
          (d) Unless the context otherwise requires, references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of and Schedules and Exhibits to this Agreement.
          (e) The table of contents of this Agreement and the bold-faced
headings contained in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement and will not be referred to in
connection with the construction or interpretation of this Agreement.
     10.18 Certain Definitions.
          For purposes of this Agreement, the term
          “Accounts Receivable” shall mean all trade accounts and notes
receivable and other miscellaneous receivables of the Business as of the Closing
Date arising out of the sale or other disposition of goods or services of the
Business.
          “Affected Foreign National Employees” shall have the meaning set forth
in Section 9.4.

55



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, with respect to any Person, any other Person
that as of the date of the Agreement or as of any subsequent date, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person.
          “Agreement” shall mean this Asset Purchase Agreement, including the
Schedules, the Seller Disclosure Schedules and the Purchaser Disclosure
Schedules.
          “Allocation” shall have the meaning set forth in Section 1.10.
          “Allocation Arbiter” shall have the meaning set forth in Section 1.10.
          “Ancillary Agreements” shall have the meaning set forth in
Section 1.11.
          “Antitrust Laws” shall have the meaning set forth in Section 4.3(a).
          “Asset Allocation Statement” shall have the meaning set forth in
Section 1.10.
          “Asset Disposition” shall have the meaning assigned thereto under the
Senior Secured Indenture, dated as of October 12, 2006, of NXP BV and NXP
Funding LLC.
          “Assignment and Assumption Agreements” shall have the meaning set
forth in the Recitals.
          “Assumed Accrued Vacation” shall have the meaning set forth in
Section 9.1(a).
          “Assumed Liabilities” shall have the meaning set forth in
Section 1.7(a).
          “Assignment and Assumption Agreements” shall have the meaning set
forth in the Recitals.
          “Base Inventory Value” shall mean $16,100,000.
          “BMP Sales” shall mean with respect to any period, revenues recognized
in accordance with the GAAP from sales of the products listed on Schedule A or
licensing of Intellectual Property Rights related to those items listed under
the heading “Amphion IP” on Schedule A during such period.
          “Books and Records” shall mean all (i) books, records (including
customer, supplier, and purchasing records), lists (including customer, supplier
and distributor lists), financial data, files, reports, plans, records and
manuals exclusively related to the Seller Products or used exclusively in the
Business, (ii) product, business and marketing plans and promotional literature
exclusively related to the Seller Products and (iii) all product and design
manuals, plans, drawings, technical manuals, operating records and all other
work product (in any media) exclusively for the Seller Products but

56



--------------------------------------------------------------------------------



 



excluding (A) any information or records relating to Seller employees, and
(B) any such items to the extent (x) they are included in or primarily related
to any Excluded Assets or Excluded Liabilities or (y) any Legal Requirement
prohibits their transfer.
          “Business” shall have the meaning set forth in the Recitals.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in San Francisco are authorized or obligated by Legal
Requirement or executive order to close.
          “Cash Closing Payment” shall have the meaning set forth in
Section 1.3(a).
          “Cash Deferred Payment” shall have the meaning set forth in
Section 1.3(b).
          “Chosen Courts” shall have the meaning set forth in Section 10.3.
          “Claim” shall mean all past, present and future disputes, claims,
controversies, demands, rights, obligations, liabilities, actions and causes of
action of every kind and nature, including: (i) any unknown, unsuspected or
undisclosed claim; and (ii) any claim, right or cause of action based upon any
breach of any express, implied, oral or written contract or agreement.
          “Claim Notice” shall have the meaning set forth in Section 8.4(a).
          “Closing” shall have the meaning set forth in Section 1.12.
          “Closing Date” shall have the meaning set forth in Section 1.12.
          “Closing Inventory Value” shall have the meaning set forth in
Section 1.4(a)(i).
          “COBRA” shall have the meaning set forth in Section 2.9(b).
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Confidentiality Agreement” shall mean the Mutual Confidentiality
Agreement between the Parties dated as of September 17, 2007.
          “Consent” shall mean any consent, approval or waiver.
          “Contingent Payment” shall have the meaning set forth in
Section 1.6(a).
          “Contingent Payment Period” shall have the meaning set forth in
Section 1.6(a).

57



--------------------------------------------------------------------------------



 



          “Copyrights” shall have the meaning set forth in the definition of
“Intellectual Property”.
          “CPA Firm” shall mean Pricewaterhousecoopers LLP or such other firm of
independent certified public accountants as to which the Seller and the
Purchaser shall mutually agree.
          “Deductible” shall have the meaning set forth in Section 8.2(b).
          “DGCL” shall mean the Delaware General Corporation Law
          “Digital Video Recorder” shall mean a device that records video in a
digital format to a disk drive or other medium.
          “Direct Claim” shall have the meaning set forth in Section 8.5.
          “DTV” shall mean digital television.
          “Employee Agreements” shall have the meaning set forth in the Recitals
to this Agreement.
          “Employment Loss” shall mean “employment loss” as defined in the WARN
Act.
          “Encumbrances” shall mean lien, pledge, charge, encumbrance, security
interest, option, mortgage, easement, or other restriction or third party right
of any kind, including any right of first refusal.
          “ERISA” shall have the meaning set forth in Section 2.9(a).
          “ERISA Affiliate” shall have the meaning set forth in Section 2.9(b).
          “Escrow Agent” shall have the meaning set forth in Section 1.3(b).
          “Escrow Agreement” shall have the meaning set forth in Section 1.5.
          “Escrow Amount” shall have the meaning set forth in Section 1.3(b).
          “Escrow Fund” shall have the meaning set forth in Section 1.5.
          “Excluded Assets” shall have the meaning set forth in Section 1.2.
          “Excluded Liabilities” shall mean all Liabilities of the Seller or any
of its Affiliates other than the Assumed Liabilities.
          “Final Inventory Value” shall have the meaning set forth in
Section 1.4(a)(v).
          “Financial Information” shall have the meaning forth in Section 2.3.

58



--------------------------------------------------------------------------------



 



          “GAAP” shall mean United States generally accepted accounting
principles.
          “General Representation” shall mean any representation or warranty
made by the Seller or the Purchaser in this Agreement, in the Seller Closing
Certificate or the Purchaser Closing Certificate other than the IP
Representations, the Purchaser Extended Representations and the Seller Extended
Representations.
          “General Survival Period” shall have the meaning set forth in
Section 8.1.
          “Governmental Authorizations” means all licenses, permits,
certificates and other authorizations and approvals related to the Business and
issued by or obtained from a Governmental Entity.
          “Governmental Entity” shall mean any United States (federal, state or
local) or foreign government, or Governmental Entity.
          “Hired Employees” shall have the meaning set forth in Section 9.1(a).
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 and the rules promulgated thereunder.
          “Import Duties” shall mean any import duties imposed by a Chinese or
Indian Tax authority on the sale of the Transferred Assets in the relevant
jurisdiction from the Seller to the Purchaser.
          “Import Duty Cap” shall have the meaning set forth in Section 1.9(a).
          “Indemnified Parties” shall have the meaning set forth in
Section 8.2(a).
          “Indemnifying Party” shall have the meaning set forth in
Section 8.4(a)
          “Intellectual Property” shall mean (i) trademarks, service marks,
brand names, certification marks, collective marks, d/b/a’s, domain names,
logos, symbols, trade dress, assumed names, fictitious names, trade names, and
other indicia of origin, all applications and registrations for the foregoing,
and all goodwill associated therewith and symbolized thereby, including all
renewals of same (collectively, “Trademarks”); (ii) all patents, registrations
and patent applications therefor, including divisions, continuations,
continuations-in-part and renewal applications, and including renewals,
extensions and reissues (collectively, “Patents”); (iii) trade secrets,
confidential information and know-how, including inventions and discoveries (as
well as invention disclosures therefor), whether patentable or not, processes,
schematics, business methods, formulae, drawings, prototypes, models, designs,
customer lists and supplier lists (collectively, “Trade Secrets”);
(iv) published and unpublished works of authorship, whether copyrightable or not
(including without limitation databases and other compilations of information),
including mask rights and computer software, copyrights therein and thereto,
registrations

59



--------------------------------------------------------------------------------



 



and applications therefor, and all renewals, extensions, restorations and
reversions thereof (collectively, “Copyrights”); and (v) any other intellectual
property or proprietary rights.
          “Intellectual Property Assignment Agreements” shall have the meaning
set forth in the Recitals.
          “Intellectual Property Rights” shall mean all rights of the following
types, which exist under the laws of any jurisdiction in the world: (i) rights
associated with works of authorship, including exclusive exploitation rights,
Copyrights, moral rights, and mask works; (ii) Trademark and trade name rights
and similar rights; (iii) trade secret rights; (iv) Patents and industrial
property rights; (v) other proprietary rights in intellectual property of every
kind and nature; and (vi) all registrations, renewals, extensions,
continuations, divisions, or reissues of, and applications for, any of the
rights referred to in clauses “(i)” through “(vi)” above.
          “Intracompany Receivables” shall mean all account, note or loan
receivables recorded on the books of the Seller for goods or services sold or
provided by the Business to the Seller or advances (cash or otherwise) or any
other extensions of credit made by the Business to the Seller or any Subsidiary.
          “Inventory” shall mean all inventory exclusively used in connection
with the Business, wherever located, including all finished goods whether held
at any location or facility of the Seller or any of its Affiliates or in transit
to the Seller or any of its Affiliates, in each case as of the Closing Date,
except to the extent included in Excluded Assets.
          “Investment Fund” shall have the meaning set forth in Section 1.5.
          “IP Contracts” shall have the meaning set forth in Section 2.4(b).
          “IP License Agreement” shall have the meaning set forth in the
Recitals.
          “IP Representations” shall mean the representations and warranties set
forth in Section 2.4.
          “IP Survival Period” shall have the meaning set forth in Section 8.1.
          “Key Employees” shall mean the individuals listed on Schedule B.
          “LCA” shall have the meaning set forth in Section 9.4.
          “Legal Requirement” shall mean any law, rule or regulation of any
Governmental Entity.
          “Liabilities” shall mean any and all debts, liabilities, commitments
and obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising

60



--------------------------------------------------------------------------------



 



(including, whether arising out of any contract or tort based on negligence or
strict liability) and whether or not the same would be required by GAAP to be
reflected in financial statements or disclosed in the notes thereto.
          “Licensed Non-Patent IP” shall have the meaning set forth in Exhibit A
of the IP License Agreement.
          “Limited License” shall have the meaning set forth in Section 2.4(l).
          “Local Purchase Agreements” shall mean one or more agreements in the
forms mutually agreed by the Parties, each acting in good faith, each of which
will be between the Seller or a Seller Affiliate on the one hand and the
Purchaser or an Affiliate of the Purchaser on the other hand, for the purchase
and sale of a portion of the Transferred Assets under the laws and practice of a
local jurisdiction, to the extent reasonably requested by the Purchaser or the
Seller, which shall be subject to the terms and conditions of this Agreement.
          “Loss” or “Losses” shall mean Liabilities, costs, expenses, damages,
diminutions in value, claims, interest and penalties (including, without
limitation, reasonable attorneys’ and consultants’ fees and expenses and other
costs of defending, investigating or settling claims) suffered or incurred by
any Person (including, without limitation, in connection with any action brought
or otherwise initiated by any Indemnified Party).
          “Net Inventory” shall have the meaning set forth in Section 1.4(a)(i).
          “Networked Video Recorder” shall mean a device that records video in a
digital format in conjunction with networked cameras that capture images, and
simultaneously provides recording and remote access of live video streams over
an IP network.
          “No-Hire Period” shall have the meaning set forth in Section 10.8(a).
          “Non-Basketed Losses” shall have the meaning set forth in
Section 8.2(b).
          “Non-Governmental Authorizations” means all licenses, permits,
certificates and other authorizations and approvals other than Governmental
Authorizations that are (i) held by the Seller or any of its Affiliates and
(ii) related to the Business.
          “Non-Solicitation Period” shall have the meaning set forth in
Section 10.8(a).
          “Non-Transferred Inbound IP Licenses” shall have the meaning set forth
in Section 2.4(b).

61



--------------------------------------------------------------------------------



 



          “Noon Buying Rate” with respect to any currency other than U.S.
dollars shall mean the noon buying rate for cable transfers in the City of New
York as certified for customs purposes by the Federal Reserve Bank of New York
for that currency.
          “Notice Period” shall have the meaning set forth in Section 8.4(a).
          “NXP Acquiring Person” shall have the meaning set forth in
Section 1.1(c).
          “Offer Letter” shall have the meaning set forth in Section 9.1(a).
          “Open Incoming POs” shall mean all purchase orders, invoices, release
orders and similar agreements regarding Seller products from customers and
distributors, governed by the Seller’s standard terms and conditions as made
available to the Purchaser on or before the date hereof, to the extent that the
Seller Products have not been shipped to such customers or distributors on or
prior to the Closing Date.
          “Open Outgoing POs” shall mean all purchase orders, invoices, release
orders and similar agreements with Seller’s manufacturers, suppliers and other
vendors with respect to the Business, governed by the Seller’s standard terms
and conditions as made available to the Purchaser on or before the date hereof,
to the extent that the applicable product or service has not been delivered or
rendered to the Seller on or prior to the Closing Date.
          “Outbound IP Licenses” shall have the meaning set forth in
Section 2.4(a).
          “Parties” shall have the meaning set forth in the Preamble.
          “Patents” shall have the meaning set forth in the definition of
“Intellectual Property”.
          “Permitted Encumbrances” shall mean (i) Encumbrances specifically
described in Section 10.18(a) of the Seller Disclosure Schedules,
(ii) mechanics’, materialmen’s, warehousemen’s, carriers’, workers’, or
repairmen’s liens or other similar common law or statutory Encumbrances arising
or incurred in the ordinary course of Business and which would not impair the
operation of the Business, (iii) liens for Taxes, assessments and other
governmental charges not yet due and payable or due but not delinquent or being
contested in good faith by appropriate proceedings, (iv) Encumbrances arising
under the Transferred Contracts, (v) with respect to real property, (A)
easements, quasi-easements, licenses, covenants, rights-of-way, rights of
re-entry or other similar restrictions, including any other agreements,
conditions or restrictions that would be shown by a current title report or
other similar report or listing, (B) any conditions that may be shown by a
current survey or physical inspection and (C) zoning, building, subdivision or
other similar requirements or restrictions, (vi) Encumbrances incurred in the
ordinary course of business since October 1, 2007, and

62



--------------------------------------------------------------------------------



 



(vii) Encumbrances that would not materially impair the conduct of the Business,
or the use or value of the relevant Transferred Asset.
          “Permitted Holder” shall mean Apax, AlpInvest Partners, Bain Capital,
Kohlberg Kravis Roberts & Co. and Silver Lake Partners and in each case any of
their affiliated investment funds, and NXP and any of its Subsidiaries.
          “Person” shall mean any individual, corporation, general partnership,
limited partnership, limited liability company, trust, association, firm,
organization, company, business, entity, union, society or Governmental Entity.
          “Pre-Closing Period” shall have the meaning set forth in Section 4.1.
          “Prohibited Transaction” shall have the meaning set forth in
Section 4.5(a).
          “Purchase Price” shall have the meaning set forth in Section 1.3(b).
          “Purchaser” shall have the meaning set forth in the Preamble.
          “Purchaser Closing Certificate” shall have the meaning set forth in
Section 6.7.
          “Purchaser Disclosure Schedules” shall have the meaning set forth in
Section 3.
          “Purchaser Extended Representations” shall mean the Purchaser’s
representations and warranties set forth in Sections 3.1, 3.2 and 3.3.
          “Purchaser Indemnified Parties” shall have the meaning set forth in
Section 8.2(a).
          “Purchaser Material Adverse Effect” means any event, change or effect
that, when taken individually or together with all other adverse changes and
effects, would reasonably be expected to prevent or materially delay the ability
of the Purchaser to consummate the transactions contemplated hereby or perform
any of its obligations under this Agreement
          “Purchaser’s Calculation” shall have the meaning set forth in
Section 1.4(a)(i).
          “Realized” shall mean the difference between the amount stated on the
Transferred Subsidiary Closing Balance Sheet and the amount that is the correct
amount for such item under GAAP as of the date of Closing.
          “Registered IP” shall mean all of the following rights included within
the Transferred IP: (i) all issued patents and filed patent applications;
(ii) all registered copyrights; and (iii) all registered trademarks.

63



--------------------------------------------------------------------------------



 



          “Restricted Cash” shall mean that portion of the Transferred
Subsidiary Closing Balance Sheet “cash and cash equivalents” in excess of
$857,000 that (i) would be prevented from being distributed to the Purchaser
whether as a result of exchange controls or other applicable legal, regulatory
or other governmental impediment or (ii) would be payable as Taxes or other fees
by the Transferred Subsidiary or any other Affiliate in connection with the
distribution of such Transferred Subsidiary Closing Balance Sheet “cash and cash
equivalents” to the Purchaser (provided that the amount of withholding tax shall
not exceed the rate provided for in the applicable tax treaty between Israel and
The Netherlands, and provided further that the holder of the Transferred Shares
immediately following the Closing shall be a Dutch resident company under such
applicable treaty).
          “Restricted Employee” shall have the meaning set forth in
Section 10.8(a).
          “Seller” shall have the meaning set forth in the Preamble.
          “Seller Closing Certificate” shall have the meaning set forth in
Section 5.9.
          “Seller Disclosure Schedules” shall have the meaning set forth in
Section 2.
          “Seller Extended Representations” shall mean the Seller’s
representations and warranties set forth in Sections 2.1, 2.2, 2.6, 2.11, 2.12
and 2.23.
          “Seller Indemnified Parties” shall have the meaning set forth in
Section 8.3(a).
          “Seller’s Knowledge” or any similar phrase means the collective
knowledge, after due and reasonable investigation, of the officers of the Seller
and those other individuals listed on Schedule 10.18(b).
          “Seller Material Adverse Effect” shall mean any result, occurrence,
change, event, circumstance, fact or effect (each, an “Effect”) that,
individually or in the aggregate with any such other Effects (regardless of
whether or not such Effect constitutes a breach of the representations and
warranties made by the Seller in this Agreement), is or is reasonably likely to
be materially adverse to the business, operations, assets, liabilities,
condition (financial or otherwise), or results of operations of the Business,
provided, that in determining whether a the Seller Material Adverse Effect has
occurred, there shall be excluded any Effect on the Business relating to or
arising in connection with (a) changes in law or the adoption or amendment of
financial accounting standards by the Financial Accounting Standards Board,
(b) the declaration by the United States of a national emergency or war, or the
occurrence of any other calamity or crisis (including any act of terrorism),
(c) general business or economic conditions, (d) conditions generally affecting
the industry in which the Business competes (provided in each such case that
such changes do not have a unique or materially disproportionate

64



--------------------------------------------------------------------------------



 



impact on the Transferred Assets or Business) and (e) the announcement or
pendency of the transactions contemplated by any of the Transactional
Agreements.
          “Seller 401(k) Plan” shall have the meaning set forth in Section 9.11.
          “Seller Plan” shall have the meaning set forth in Section 2.9(a).
          “Seller Product” shall mean any product, including the packaging and
advertising related thereto, designed, formulated, manufactured, processed, sold
or placed in the stream of commerce by the Business or any services provided by
the Business.
          “Seller Required Approvals” shall have the meaning set forth in
Section 2.13.
          “Seller’s Objection” shall have the meaning set forth in
Section 1.4(a)(ii).
          “Special Jurisdiction” shall mean England and Northern Ireland.
          “Special Jurisdiction Employees” shall mean: (i) the employees of the
Seller (or an Affiliate of the Seller) identified on Schedule 10.18(c) who
remain employees of the Seller (or an Affiliate of the Seller) immediately prior
to the Closing; and (ii) each additional employee hired by the Seller (or an
Affiliate of the Seller) after the date of this Agreement either (A) to replace
an employee identified on Schedule 10.18(c); or (B) in the ordinary course of
business consistent with past practices to exclusively serve the Business in any
Special Jurisdiction. The Seller shall provide the Purchaser, at least two
business days prior to Closing, with an updated list of the Special Jurisdiction
Employees.
          “Special Jurisdiction Transferred Employee” shall have the meaning set
forth in Section 9.2(b).
          “Specified Employees” shall mean: (i) the employees of the Seller (or
an Affiliate of the Seller) identified on Schedule 10.18(d) who serve the
Business and who remain employees of the Seller (or an Affiliate of the Seller)
immediately prior to the Closing; and (ii) each additional employee hired by the
Seller (or an Affiliate of the Seller) after the date of this Agreement either
(A) to replace an employee identified on Schedule 10.18(d); or (B) in the
ordinary course of business consistent with past practices to exclusively serve
the Business in any place other than a Special Jurisdiction. The Seller shall
provide the Purchaser, at least two business days prior to Closing, with an
updated list of the Specified Employees.
          “STB” shall mean a video/audio subsystem that: (i) receives and
decodes digital/analog video broadcasts distributed via satellite, terrestrial
and cable entertainment broadcasting networks to a television; (ii) through a
broadband communication link (i.e., DSL, cable, Internet Protocol, etc.),
receives and decodes digital video broadcasts, allows Internet access and
additional functionality through a television; or (iii) distributes video
throughout a home via coaxial cable (i.e., “MoCa”). For the avoidance of doubt,
“STB”

65



--------------------------------------------------------------------------------



 



shall not include applications or products (1) that distribute content via
satellite, terrestrial and cable solely for desktop or laptop personal computers
or Internet Protocol and (2) for the Video Surveillance market.
          “Straddle Periods” shall have the meaning set forth in Section 1.9(c).
          “Subsidiary” means any Person (i) whose securities or other ownership
interests having by their terms the power to elect a majority of the board of
directors or other persons performing similar functions are owned or controlled,
directly or indirectly, by the Seller and/or one or more Subsidiaries, or
(ii) whose business and policies the Seller and/or one or more Subsidiaries have
the power to direct.
          “Superior Proposal” means an unsolicited bona fide Takeover Proposal
that the Board of Directors of the Seller has determined in its good faith
judgment, after taking into account all legal, financial and regulatory aspects
of such Takeover Proposal (including the likelihood of consummation) and the
Person making such Takeover Proposal, would result in a transaction more
favorable to the Seller’s shareholders from a financial point of view than the
transaction contemplated by this Agreement.
          “Supply Agreement” shall mean an agreement by and between the Seller
and the Purchaser in form and substance reasonably acceptable to the Purchaser
and the Seller incorporating the pricing and warranty terms set forth on
Exhibit E and the Seller’s standard terms and conditions as previously provided
to the Purchaser.
          “Takeover Proposal” means any proposal or offer from any Person (other
than the Purchaser) providing for any: (A) acquisition (whether in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Seller; (B) direct or indirect acquisition (whether in a
single transaction or a series of related transactions) of more than 50% of the
voting power of the Seller; (C) tender offer or exchange offer that if
consummated would result in any Person beneficially owning at least 50% of the
voting power of the Seller; or (D) merger, consolidation, share exchange,
business combination, recapitalization or similar transaction involving the
Seller; in each case, which is contingent on the termination of this Agreement.
          “Tax Returns” means all reports and returns required to be filed with
respect to Taxes, including elections, declarations, disclosures, schedules,
estimates and information returns.
          “Taxes” means all federal, state or local and all foreign taxes and
fees, including income, gross receipts, windfall profits, value added,
severance, property, production, sales, use, duty, license, registration,
excise, franchise, employment, withholding or similar taxes, together with any
interest, additions or penalties with respect thereto or with respect to failure
to duly file, when due, any Tax Return, and any interest in respect of such
additions or penalties.
          “Termination Date” shall have the meaning set forth in Section 7.1(b).

66



--------------------------------------------------------------------------------



 



          “Third Party Claim” shall have the meaning set forth in
Section 8.4(a).
          “Trademarks” shall have the meaning set forth in the definition of
“Intellectual Property”.
          “Trade Secrets” shall have the meaning set forth in the definition of
“Intellectual Property”.
          “Transactional Agreements” shall mean: (i) the Agreement; (ii) each of
the Ancillary Agreements; and (iii) all bills of sale, assignments, business
transfer agreements and other agreements delivered or to be delivered in
connection with the transactions contemplated by the Agreement.
          “Transactions” shall mean: (i) the execution and delivery of the
respective Transactional Agreements; and (ii) all of the transactions
contemplated by the respective Transactional Agreements, including: (A) the sale
of the Transferred Assets by the Seller to the Purchaser in accordance with the
Agreement; (B) the assumption of the Assumed Liabilities by the Purchaser in
accordance with the Agreement; and (C) the performance by the Seller and the
Purchaser of their respective obligations under the Transactional Agreements,
and the exercise by the Seller and the Purchaser of their respective rights
under the Transactional Agreements.
          “Transferred Assets” shall have the meaning set forth in Section 1.1.
          “Transferred Contracts” shall have the meaning set forth in
Section 1.1(d).
          “Transferred Employees” shall mean the Hired Employees and the Special
Jurisdiction Transferred Employees, collectively.
          “Transferred Fixed Assets” shall have the meaning set forth in
Section 1.1(e).
          “Transferred Inbound IP Licenses” shall have the meaning set forth in
Section 2.4(b).
          “Transferred Inventory” shall have the meaning set forth in
Section 1.1(c).
          “Transferred IP” or “Transferred Intellectual Property” shall mean,
collectively, the Transferred Patents and the Transferred Non-Patent IP.
          “Transferred Non-Patent IP” shall have the meaning set forth in
Section 1.1(b).
          “Transferred Patents” shall have the meaning set forth in
Section 1.1(a).
          “Transferred Shares” shall have the meaning set forth in
Section 1.1(f).

67



--------------------------------------------------------------------------------



 



          “Transferred Subsidiary” shall have the meaning set forth in
Section 1.1(f).
          “Transferred Subsidiary Closing Assets” means (i) “cash and cash
equivalents”, net of any Restricted Cash, and (ii) “income taxes receivable”, of
the Transferred Subsidiary, as reflected on the Transferred Subsidiary Closing
Balance Sheet determined in accordance with GAAP.
          “Transferred Subsidiary Closing Balance Sheet” shall mean a statement,
prepared by Seller and delivered to Purchaser at Closing, of the assets,
liabilities and equity of the Transferred Subsidiary as of the Closing Date
prepared in accordance with GAAP and in a manner consistent with the Seller’s
practices prior to Closing, except that all intercompany accounts shall be
settled prior to the Closing.
          “Transferred Subsidiary Closing Liabilities” shall mean any and all
debts, Liabilities, commitments and obligations of the Transferred Subsidiary of
any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
known or unknown, determined, determinable or otherwise, whenever or however
arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto;
provided that for purposes of Section 1.4(b), the Transferred Subsidiary Closing
Liabilities will be determined as the amount required to be accrued on the
Transferred Subsidiary Balance Sheet as of the Closing Date; further provided
that “Transferred Subsidiary Closing Liabilities” shall not include any
employee-related Liabilities.
          “Transferred Subsidiary Purchase Price Adjustment” shall have the
meaning set forth in Section 1.4(a)(vi).
          “Transition Services Agreement” shall mean an agreement by and between
the Seller and the Purchaser in form and substance reasonably acceptable to the
Purchaser and the Seller incorporating the terms and conditions set forth on
Exhibit D.
          “Unlisted Contracts” shall have the meaning set forth in
Section 1.1(d).
          “USCIS” shall have the meaning set forth in Section 9.4.
          “VAT” shall mean Value Added Tax or any analogous tax in any relevant
jurisdiction including but not limited to use, sales and local sales taxes of
any kind.
          “Video Surveillance” shall mean a video/audio system or subsystem
(i) employed in a desktop or laptop personal computer employing a general
purpose microprocessor (i.e., Intel or AMD); or (ii) connected to a Networked
Video Recorder and Digital Video Recorder and configured to support multiple
office, productivity, and entertainment applications, and to display images
transmitted from a surveillance camera for security purposes.

68



--------------------------------------------------------------------------------



 



          “WARN Act” shall mean the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Section 2101 et seq. (1988), as amended, and any
similar Legal Requirement under state or local law.

69



--------------------------------------------------------------------------------



 



          The Parties have caused this Agreement to be executed as of the date
first written above.

              NXP B.V.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            CONEXANT SYSTEMS, INC.
 
  By:    
 
       
 
  Name:    
 
  Title:    

70